REVISED August 21, 2019

      IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                           No. 14-10228                     August 20, 2019
                                                             Lyle W. Cayce
RANDY COLE; KAREN COLE; RYAN COLE,                                Clerk


                                    Plaintiffs-Appellees
v.

CARL CARSON,

                                    Defendant-Appellant

                    ****************


                           No. 15-10045


RANDY COLE; KAREN COLE; RYAN COLE,

                                    Plaintiffs-Appellees
v.

MICHAEL HUNTER; MARTIN CASSIDY,

                                    Defendants-Appellants


           Appeals from the United States District Court
                for the Northern District of Texas
                     _______________________

      ON PETITION FOR REHEARING EN BANC FOLLOWING
     REMAND FROM THE UNITED STATES SUPREME COURT
                        No. 14-10228 c/w No. 15-10045


Before STEWART, Chief Judge, and HIGGINBOTHAM, JONES, SMITH,
DENNIS, CLEMENT, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON, COSTA, WILLETT, HO, DUNCAN, ENGELHARDT, and
OLDHAM, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge, joined by CARL E. STEWART,
Chief Judge, and JAMES L. DENNIS, EDITH BROWN CLEMENT,
JENNIFER WALKER ELROD, LESLIE H. SOUTHWICK, CATHARINA
HAYNES, JAMES E. GRAVES, STEPHEN A. HIGGINSON, GREGG COSTA,
and KURT D. ENGELHARDT, Circuit Judges: 1

      The Supreme Court over several years has developed protection from
civil liability for persons going about their tasks as government workers in the
form of immunity; not the absolute immunity enjoyed by prosecutors and
judges, but a qualified immunity. Today we again repair to issues inherent in
the qualification. The doctrine protects at the earliest stage of litigation at
which the defense’s application is determinable. To that end, courts have
developed procedures and pretrial practices, including appellate review of
pretrial denials, otherwise interlocutory and unappealable, and a reply to an
answer under Rule 7(a) on order of the district court, particularized to address
the defense of immunity in a motion to dismiss or for summary judgment.
When those processes do not yield pretrial resolution, as with competing
factual narratives, the full reach of qualified immunity gives way to a trial, the
first point at which its application is determinable. And in obeisance to
constitutional mandate, the worker’s defense enjoys a right to the protection of
a jury—long a bastion interposed between the state and person, and assured
by the Founders. And it signifies that today the district judge has multiple




      1 Judges Higginbotham and Clement, now Senior Judges of this court, are
participating as members of the original panel.

                                        2
                          No. 14-10228 c/w No. 15-10045

ways to present fully the claims and defenses to a jury to ensure the
government worker a full draw upon his immunity defense, 2 including
resolution of the competing factual narratives, one of which—or a meld of
both—may foreclose liability. 3
      In this case, police officers from Sachse, Texas argue that the district
court should have sustained their defense of qualified immunity on their
pretrial motions to dismiss and for summary judgment. Ryan Cole and his
parents Karen and Randy (collectively “the Coles”) sue Officer Carl Carson,
Lieutenant Martin Cassidy, and Officer Michael Hunter of the Sachse Police
Department under 42 U.S.C. § 1983. The Coles allege that the officers violated
Ryan Cole’s Fourth and Fourteenth Amendment rights during an incident in
which Cassidy and Hunter shot Ryan without warning, and then lied about
what happened. The officers filed dispositive pretrial motions in the district
court, asserting the defense of qualified immunity. The district court denied
these motions, concluding that immunity could not be determined at this stage
of the proceeding. In Cole I, a panel of our court affirmed the denial of summary
judgment as to the Coles’ Fourth Amendment excessive-force claim and the
denial of the motion to dismiss the Coles’ Fourteenth Amendment false-charge
claim, but reversed denials of the motion to dismiss the Coles’ Fourth
Amendment and Brady claims attacking the alleged fabrication of evidence. 4




      2  See FED. R. CIV. P. 49; Fifth Circuit Civil Pattern Jury Instructions 10.3. See
also McCoy v. Hernandez, 203 F.3d 371, 376 (5th Cir. 2000).
       3 In any treatment of the jury’s role in stepping between state-afforded process

and an individual defendant, it bears emphasis that the district judge can impanel a
jury of at least six and as many as twelve members whose verdict, absent the parties’
agreement otherwise, must be unanimous.
       4 Cole v. Carson (“Cole I”), 802 F.3d 752 (5th Cir. 2015), vacated sub nom.

Hunter v. Cole, 137 S. Ct. 497 (2016).


                                           3
                         No. 14-10228 c/w No. 15-10045

The Supreme Court vacated Cole I, and remanded for consideration in light of
its intervening decision in Mullenix v. Luna. 5 On remand, the panel affirmed
the denial of summary judgment as to the excessive-force claim. Because the
Coles’ other claims were unaffected by the reasoning of Mullenix, the panel
reinstated Cole I’s holdings on the fabrication-of-evidence claims. We reheard
this case en banc to reconsider disposition of the Coles’ excessive-force claim in
light of Mullenix.
      We conclude that it will be for a jury, and not judges, to resolve the
competing factual narratives as detailed in the district court opinion and the
record as to the Coles’ excessive-force claim. Limited by our jurisdiction to the
materiality of factual disputes, we AFFIRM the denial of summary judgment
on this claim and DISMISS Cassidy and Hunter’s appeal. The Coles’ remaining
claims are unaffected by the reasoning of Mullenix, and so, as in Cole I, we
AFFIRM denial of the motion to dismiss the Coles’ Fourteenth Amendment
false-charge claim; REVERSE denial of the motion to dismiss the Coles’ Fourth
Amendment and Brady fabrication-of-evidence claims based on qualified
immunity; and return the case to the district court for trial and resolution of
issues consistent with this opinion.
                                         I
                                        A.
      On October 25, 2010, at around 10:30 a.m., the Sachse Police
Department called available units to the neighboring town of Garland, Texas.
There police were searching for Ryan Cole, a seventeen-year-old white male,




      5 Hunter v. Cole, 137 S. Ct. 497 (2016) (granting certiorari, vacating, and
remanding for consideration in light of Mullenix v. Luna, 136 S. Ct. 205 (2015) (per
curiam)).

                                         4
                          No. 14-10228 c/w No. 15-10045

reported to be walking in the neighborhood with a handgun. Officer Michael
Hunter responded by proceeding immediately to the Garland neighborhood. In
a statement given on the day of the incident, Hunter related that on arriving
in the neighborhood, he overheard a civilian stating that Ryan had given up
one of his guns, and that he had unsuccessfully tried to persuade Ryan to not
keep his handgun. Hunter searched the area, and saw two officers following
Ryan, who was walking away from them holding his gun to his head,
approaching a wooded area along Highway 78. Although told by officers that
things were under control, Hunter volunteered to go behind the wooded area
and possibly intercept Ryan, and suggested that Officer Carl Carson, who was
also present, join him.
      Four years later, after this litigation had commenced, Hunter for the first
time recalled that the civilian he had overheard had described an altercation
with Ryan in which Ryan had threatened him. He also then for the first time
recalled hearing police-radio transmissions indicating that officers were
protecting nearby schools because of “[Ryan]’s dangerous conduct which posed
a risk of serious harm to a great many innocent in the vicinity.” Hunter
otherwise learned nothing “that would cause [him] to believe [Ryan] was
violent or wanted to hurt anyone.” 6 Hunter understood that Ryan was suicidal,
and, four years after the incident, he also raised the possibility that Ryan was
using suicide as a pretext to evade the police.
      Meanwhile, Lieutenant Martin Cassidy had also heard the original
dispatcher’s summons. Cassidy called the Sachse Police Department for more
information. On the day of the incident, Cassidy swore that he learned “this




      6 In a 2014 declaration, Hunter stated that Cole refused a police officer’s order
to surrender his weapon. Hunter did not testify that he knew this fact at the time.

                                          5
                         No. 14-10228 c/w No. 15-10045

subject had shown up at [a] residence with a handgun and had just recently
been seen walking away.” But, four years later, after this litigation had
commenced, like Hunter, Cassidy remembered learning more, including that
Ryan “had threatened to shoot anyone who tried to take his gun”; had refused
an order to drop his weapon; and might be headed for Sachse High School “to
possibly engage in violence.” Cassidy also decided to intercept Ryan on
Highway 78.
      The three officers separately arrived at the side of Highway 78 at around
the same time. Hunter parked his motorbike and drew his duty weapon;
Cassidy also drew his firearm and advised Carson to be ready to use his taser.
The officers started walking along the tree line. A steep embankment rose from
railroad tracks to the area along Highway 78. Ryan would have to climb this
embankment to approach the tree line. Cassidy and Hunter used both the edge
of the embankment and the vegetation to conceal themselves as they walked.
Hunter also removed his white motorcycle helmet in order to be less
conspicuous. Cassidy soon heard a message over the police radio: Ryan was
ascending to the tree line. Hunter heard movement in the brush, and signaled
to his colleagues.
      What occurred next is disputed. Viewing the summary judgment
evidence and drawing reasonable inferences in the light most favorable to the
non-movant Coles, the district court determined that a reasonable jury could
find the following: Ryan backed out from the tree line in front of Hunter and
Cassidy, “unaware of the Officers’ presence.” 7 Ryan was holding his handgun




      7 Cole v. Hunter, 68 F. Supp. 3d 628, 645 (N.D. Tex. 2014). Viewing the evidence
in a light most favorable to the Coles, the district court relied on the physical and
audio evidence as interpreted by the Coles’ expert crime-scene reconstructionist


                                          6
                         No. 14-10228 c/w No. 15-10045

pointed to his own head, where it remained. 8 “[Ryan] never pointed a weapon
at the Officers,” 9 and “never made a threatening or provocative gesture
towards [the] Officers.” 10 “Officers [Cassidy and Hunter] had the time and
opportunity to give a warning” for Ryan to disarm himself. 11 However, the
officers provided “no warning . . . that granted [Ryan] a sufficient time to
respond,” 12 such that Ryan “was not given an opportunity to disarm himself
before he was shot.” 13 Hunter and Cassidy then shot Ryan multiple times.
Officer Hunter’s first shot struck Ryan as he was oriented away from the
officers at a 90-degree angle—that is, he was not facing Officer Hunter. 14
Following impact of the first shot, as Ryan’s body turned or fell towards
Hunter, he shot him a second time. 15 As an involuntary reflex to being shot,
Ryan pulled the trigger, shooting himself in his temple. 16 But the officers did
not know that.
      Following the shooting, the three officers remained together at the scene.
The Coles allege that during this time the officers conspired to insulate Cassidy
and Hunter from liability with a fabricated narrative in which Ryan was facing
Hunter and pointed his weapon at the officer, at which point Cassidy and




Thomas Bevel who opined that “no evidence . . . would indicate Mr. Cole was or could
have been aware of the presence of the police officers prior to the time he was shot.”
      8 Cole, 68 F. Supp. 3d at 644.
      9 Cole, 68 F. Supp. 3d at 644; id. at 645 (“[T]he evidence supports Plaintiffs’

argument that Cole did not know of the Officers’ presence.”).
      10 Cole, 68 F. Supp. 3d at 645–46.
      11 Id. at 645. A reasonable jury could find the officers had up to five seconds

during which they could have called out to Cole, sufficient time to make a warning
according to Cole’s expert.
      12 Cole, 68 F. Supp. 3d at 645.
      13 Id. 644–45 (“Cole was shot before he had an opportunity to disarm himself.”).
      14 Id. at 644.
      15 Cole, 68 F. Supp. 3d at 644.
      16 Id.


                                          7
                          No. 14-10228 c/w No. 15-10045

Hunter fired on Ryan in defense. Eventually, members of the Garland Police
Department arrived and took control of the scene, but did not follow the
standard    procedure     of   separating       witnesses   to   ensure   independent
recollections. Instead, Cassidy and Hunter were allowed to return to their
police station together. Later that day, the officers provided statements to
investigators. Hunter stated that he had no chance to issue a command to
Ryan. Cassidy and Carson, however, swore that, when Ryan backed out from
the brush, they heard Hunter shout a warning to him. Hunter and Cassidy
stated that Ryan then turned towards Hunter and pointed his handgun at
Hunter, at which point both officers—fearing for Hunter’s life—opened fire
defensively. 17
      The Dallas County District Attorney presented the officers’ narrative to
a grand jury, which no-billed the officers and charged Ryan with felony
aggravated assault of a public servant. As a result of the charge, Ryan,
incapacitated in intensive care, was placed under house arrest. About a month
after the indictment, investigators received a ballistics report from the crime
lab. The ballistics analysis, taken together with stippling observed around
Ryan’s head wound, made clear that Ryan had shot himself in the temple,
confounding the officers’ account. 18 Dallas County prosecutors then dropped
the aggravated assault charge, accepting Ryan’s plea to misdemeanor unlawful
carry of a weapon, a $500 fine, and forfeiture of his handgun.
      Ryan suffered permanent injuries, including cognitive impairment,
partial paralysis, and other serious mental and physical disabilities.




      17  Carson stated he could not see Cole’s movement because Hunter obstructed
his line of sight.
       18 Stippling refers to a discoloration of the skin caused by hot gases and residue

released immediately around a discharging firearm.

                                            8
                         No. 14-10228 c/w No. 15-10045

                                         B.
      The Coles brought, inter alia, four Section 1983 claims against the
officers. First, they allege a violation of Ryan’s Fourth Amendment right
against the use of excessive force arising from the shooting. Second, the Coles
allege a violation of Ryan’s Fourteenth Amendment right against the
imposition of false charges arising from the fabrication of evidence. Third, they
allege a violation of Ryan’s Fourth Amendment right against unreasonable
seizures arising from the fabrication of evidence. Fourth, they allege a Brady
violation arising from the fabrication of evidence. The officers filed a motion to
dismiss these claims under Rule 12(b)(6), asserting qualified immunity
defenses. The district court denied the motion in a January 2014 Memorandum
Opinion and Order. 19 Carson alone appealed the denial of the motion to dismiss
the Coles’ three fabrication-of-evidence claims based on qualified immunity.
The district court stayed these fabrication-of-evidence claims pending Carson’s
appeal, allowing the Coles limited discovery against Cassidy and Hunter’s
qualified immunity defenses to the excessive-force claim. With that discovery
complete, the two officers moved for summary judgment, rearguing qualified
immunity. The district court denied their motion and Cassidy and Hunter
appealed.
      The officers’ appeals were consolidated. In 2015, in Cole I, a panel of this
court affirmed the district court’s denial of summary judgment on the Coles’
excessive-force claim, affirmed denial of the motion to dismiss the Coles’




      19  The Coles filed an initial complaint in September 2012. The officers moved
to dismiss or in the alternative requested that the district court order a Rule 7(a)
reply to the immunity defense. The district court then afforded the Coles opportunity
to file a Rule 7 reply or amended complaint. The Coles filed an amended complaint.
The officers then filed a second motion to dismiss.

                                         9
                         No. 14-10228 c/w No. 15-10045

Fourteenth Amendment false-charge claim, and reversed the denial as to the
Coles’ Fourth Amendment and Brady fabrication-of-evidence claims, finding
the qualified immunity defense applicable for these claims. The officers
petitioned the Supreme Court for a writ of certiorari. In November 2016, the
Supreme Court granted certiorari, vacated the panel’s judgment, and
remanded the case for further consideration in light of Mullenix v. Luna, 20
decided in the intervening time. 21
      On remand from the Supreme Court, recognizing that its jurisdiction
was limited to determining the materiality of factual disputes that the district
court determined were genuine, the panel once again held that the
applicability of qualified immunity for Cassidy and Hunter could not be
determined at the summary judgment stage. 22 Finding the Supreme Court’s
remand order reached no further, the panel reinstated the Cole I opinion on
the Coles’ three fabrication-of-evidence claims. 23 The officers moved for
rehearing en banc, which we granted. 24




      20 136 S. Ct. 305 (2015).
      21  As this court and others have acknowledged, when the Supreme Court
grants, vacates, and remands (“GVRs”) a case, it does not make a decision on the
merits of the case nor dictate a particular outcome. See Diaz v. Stephens, 731 F.3d
370, 378 (5th Cir. 2013); Kenemore v. Roy, 690 F.3d 639, 641–42 (5th Cir. 2012); see
also Texas v. United States, 798 F.3d 1108, 1116 (D.C. Cir. 2015); In re Whirlpool
Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 845 (6th Cir. 2013);
Gonzalez v. Justices of Mun. Court of Bos., 420 F.3d 5, 7 (1st Cir. 2005).
      22 Cole v. Carson, 905 F.3d 334, 347 (5th Cir. 2018), reh’g granted, 915 F.3d
378, 379 (5th Cir. 2019).
      23 Id. at 341–42.
      24 Cole, 915 F.3d at 379.




                                        10
                          No. 14-10228 c/w No. 15-10045

                                           II
                                           A.
       We hear this case on remand from the Court for further consideration in
light of Mullenix. We do not reach issues unaddressed by the mandate on
remand, 25 and so we hold as in Cole I with respect to the Coles’ three
fabrication-of-evidence claims. First, we affirm the district court’s denial of the
motion to dismiss the Coles’ Fourteenth Amendment claim regarding the
imposition of false charges. 26 Second, finding qualified immunity applicable,
we reverse the denial of the motion to dismiss the Coles’ claim that the alleged
fabrication of evidence violated the Fourth Amendment. 27 Lastly, finding
qualified immunity applicable, we reverse the denial of the motion to dismiss
the Coles’ claim that the alleged fabrication of evidence entailed a Brady
violation. 28




       25 Appellants argue that the Supreme Court’s 2017 decision in Manuel v. City
of Joliet, 137 S. Ct. 911 (2017), changes the legal landscape and justifies revisiting
the Coles’ Fourteenth Amendment false-charge claim. Manuel holds that “pretrial
detention can violate the Fourth Amendment not only when it precedes, but also
when it follows, the start of legal process in a criminal case,” and, therefore, that the
plaintiff in that case “stated a Fourth Amendment claim when he sought relief not
merely for his (pre-legal-process) arrest, but also for his (post-legal-process) pretrial
detention.” Manuel, 137 S. Ct. at 918–19. It does not hold that the Fourth Amendment
provides the exclusive basis for a claim asserting pre-trial deprivations based on
fabricated evidence. We have already so determined in Jauch v. Choctaw County:
“Manuel does not address the availability of due process challenges after a legal
seizure, and it cannot be read to mean, as Defendants contend, that only the Fourth
Amendment is available to pre-trial detainees.” Jauch v. Choctaw Cty., 874 F.3d 425,
429 (5th Cir. 2017), cert. denied sub nom. Choctaw Cty. v. Jauch, 139 S. Ct. 638 (2018).
       26 See Cole I, 802 F.3d at 766–74.
       27 See id. at 764–65.
       28 See id. at 765.




                                           11
                          No. 14-10228 c/w No. 15-10045

                                          B.
      The qualified immunity inquiry includes two parts. In the first we ask
whether the officer’s alleged conduct has violated a federal right; in the second
we ask whether the right in question was “clearly established” at the time of
the alleged violation, such that the officer was on notice of the unlawfulness of
his or her conduct. 29 The officer is entitled to qualified immunity if there is no
violation, or if the conduct did not violate law clearly established at the time. 30
      On an appeal of a denial of summary judgment on the basis of qualified
immunity, our jurisdiction is limited to examining the materiality of factual
disputes the district court determined were genuine. 31 “[I]n an interlocutory
appeal we cannot challenge the district court’s assessments regarding the
sufficiency of the evidence—that is, the question whether there is enough
evidence in the record for a jury to conclude that certain facts are true.” 32 “[W]e
lack jurisdiction to resolve the genuineness of any factual disputes” and
“consider only whether the district court erred in assessing the legal
significance of the conduct that the district court deemed sufficiently supported
for purposes of summary judgment.” 33 Like the district court, we must view
the facts and draw reasonable inferences in the light most favorable to the
plaintiff and ask whether the defendant would be entitled to qualified




      29 Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam).
      30 Id.
      31 Lytle v. Bexar Cty., Tex., 560 F.3d 404, 408 (5th Cir. 2009); see also id. (“If

the determination of qualified immunity would require the resolution of a genuinely
disputed fact, then that fact is material and we lack jurisdiction over the appeal.”).
      32 Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015) (quoting Kinney v. Weaver,

367 F.3d 337, 347 (5th Cir. 2004) (en banc)).
      33 Id. (internal quotations omitted).




                                          12
                         No. 14-10228 c/w No. 15-10045

immunity on those facts. 34 The Supreme Court has summarily reversed this
court for failing to take the evidence and draw factual inferences in the non-
movants’ favor at the summary judgment stage. 35 In doing so, the Court
emphasized that the requirement is no less binding “even when . . . a court
decides only the clearly-established prong of the standard.” 36 Within the
limited scope of our inquiry, review is de novo. 37
      As instructed, we turn to the guidance provided by the Supreme Court
in Mullenix. In that case, the Court reviewed a denial of qualified immunity to
an officer who had shot and killed a fugitive in a car chase. This court had
decided that the officer violated the clearly established rule that deadly force
was prohibited “against a fleeing felon who does not pose a sufficient threat of
harm to the officer or others.” 38 The officer in Mullenix reasonably perceived
some threat of harm, but we had held the threat was not “sufficient.” The
Supreme Court reversed our decision. It found that the rule we articulated
lacked a referent to define the “sufficiency” of threats. 39 Precedents provided a
“hazy legal backdrop,” at best. 40 Given these deficient sources, an officer could
not reasonably derive an applicable rule to govern his or her conduct in the
situation. 41 Finding that we had defined the applicable rule with too much




      34 Lytle, 560 F.3d at 409.
      35 Tolan, 572 U.S. at 660.
      36 Id. at 657.
      37 Trent, 776 F.3d at 376.
      38 Mullenix, 136 S. Ct. at 308–09 (internal quotation marks omitted).
      39 Id. at 309.
      40 Id. at 309–10.
      41 Id.




                                        13
                         No. 14-10228 c/w No. 15-10045

“generality,” 42 the Court reversed our holding that the officer had violated
clearly established law. 43
      Under Mullenix, application of clearly established law is undertaken
with close attention to the relevant legal rule and the particular facts of the
case. Here, based on the facts taken in the light most favorable to the non-
movant Coles, and with reasonable inferences drawn in their favor, the district
court determined there were genuine factual disputes as to Ryan’s and the
officers’ conduct, upon which a reasonable jury could find “[Ryan] . . . did not
pose an immediate threat to the officers” when they opened fire. 44 It held that
“on October 25, 2010, the date of the shooting, the law was clearly established”
that “shooting a mentally disturbed teenager, who was pointing a gun the
entire time at his own head and facing away from the officer, in an open
outdoor area, and who was unaware of the officer’s presence because no
warning was given prior to the officer opening fire, was unlawful.” 45 As we will
detail, the officers ask us to consider a different set of facts, but we cannot do
so. We lack jurisdiction to reconsider the district court’s factual determinations
on an appeal from denial of summary judgment on qualified immunity.
      Tennessee v. Garner announced the principle that the use of deadly force
is permitted only to protect the life of the shooting officer or others: “Where the
suspect poses no immediate threat to the officer and no threat to others, the
harm resulting from failing to apprehend him does not justify the use of deadly




      42 Id. at 311.
      43 Id. at 312.
      44 Cole, 68 F. Supp. 3d at 645.
      45 Id. at 643.




                                        14
                          No. 14-10228 c/w No. 15-10045

force to do so.” 46 Garner also requires a warning before deadly force is used
“where feasible,” 47 a critical component of risk assessment and de-escalation.
The Supreme Court has repeatedly stated that this rule can be sufficient in
obvious cases, and this court has applied it in such cases, without dependence
on the fact patterns of other cases. 48
      The summary judgment facts, as determined by the district court, are
that Ryan posed no threat to the officers or others to support firing without
warning. The “Officers had the time and opportunity to give a warning and yet
chose to shoot first instead.” 49 This is an obvious case. Indeed, Officer Hunter
conceded that he would have had no basis to fire upon Ryan unless Ryan had
been facing him and pointing a gun at him.
      This case is obvious when we accept the facts as we must. It is also
informed by our precedent. Before 2010, Baker v. Putnal established clearly
that Cassidy’s and Hunter’s conduct—on the facts as we must take them at
this stage—was unlawful. For in Baker, members of the public told Officer
Michael Putnal, a police officer patrolling a crowded Galveston beach area
during spring break, that “someone had entered the crowd with a pistol-
gripped shotgun.” 50 Minutes later, Officer Putnal heard gunfire and saw the




      46  Tennessee v. Garner, 471 U.S. 1, 11 (1985).
      47  Id. at 11–12; see also Colston v. Barnhart, 130 F.3d 96, 100 (5th Cir. 1997).
       48 See White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam); Mason v.

Lafayette City-Parish Consol. Gov’t, 806 F.3d 268, 277–78 (5th Cir. 2015); cf. Hope v.
Pelzer, 536 U.S. 730, 741 (2002); Newman v. Guedry, 703 F.3d 757, 764 (5th Cir.
2012).
       49 Cole, 68 F. Supp. 3d at 645.
       50 Baker v. Putnal, 75 F.3d 190, 193 (5th Cir. 1996).




                                          15
                       No. 14-10228 c/w No. 15-10045

crowd scurrying. 51 There was “a good deal of confusion on the beach.” 52 Two
people directed the officer to a car in which the gunman was supposedly
sitting. 53 Putnal then saw Wendell Baker Jr. and another man sitting in a
truck parked on the beach. 54 The parties disputed what happened next. Putnal
stated he saw Baker loading a magazine into a handgun, that he warned Baker
to freeze or drop the gun, that Baker instead turned the gun upon Putnal, at
which point Putnal fired, killing Baker. 55 However, witnesses “state[d] that
[Baker] took no threatening action . . . as the officer approached the truck,”
that Putnal issued no warning to Baker, and that “Baker . . . may have barely
had an opportunity to see Putnal before [the officer] fired his gun.” 56 The
parties did not dispute that Putnal had been searching for a gunman, and that
a gun had been recovered from Baker’s seat, although they disputed whether
and how Baker had been holding it, that is, whether he pointed it at Putnal. 57
It was also undisputed that Baker was turning to face Putnal from his seat,
although medical reports indicated from “the nature of the wounds . . . that
Baker . . . was not facing Putnal when he was shot.” 58 Baker’s survivors sued
the officer, bringing, inter alia, a Fourth Amendment excessive-force claim. 59
The district court granted Putnal qualified immunity, crediting his account




      51 Id.
      52 Id. at 198.
      53 Id. at 193.
      54 Id.
      55 Id. at 198.
      56 Id.
      57 Id.
      58 Id.
      59 Id. at 193.




                                      16
                         No. 14-10228 c/w No. 15-10045

that he had fired in response to Baker turning and aiming the gun at him. 60
On appeal, we reversed and remanded the excessive-force claim for trial. 61
Recognizing the dispute as to the officer’s warning, Baker’s turn, and the
position of Baker’s gun, we found “simply too many factual issues to permit the
Bakers’ § 1983 claims to be disposed of on summary judgment.” 62 “Chaos on
the beach and Baker[’s] mere motion to turn and face Putnal are not compelling
reasons to find that [the officer’s] use of force was not excessive as a matter of
law.” 63 Viewing the facts and drawing inferences “in the light most favorable
to the nonmoving party,” we held that “[t]he number of shots and the nature
of the wounds raise . . . more of a question of fact than a court may dispose of
on summary judgment.” 64
      The Supreme Court’s more recent qualified immunity decisions do not
shift this analysis. In Kisela v. Hughes, police officers in Tucson, Arizona
responded to a call that a woman was behaving erratically with a knife and
that she had been hacking at a tree. 65 When officers arrived on scene, the
suspect, Amy Hughes, emerged from a house holding a large kitchen knife, and
approached to within “striking distance” of a bystander in the driveway. 66 One
of the officers, Andrew Kisela, whose further approach was impeded by a chain-
link fence, repeatedly ordered Hughes to drop the knife, but Hughes did not




      60 Id. at 197.
      61 Id. at 198.
      62 Id.
      63 Id.
      64 Id. at 198–99.
      65 Kisela v. Hughes, 138 S. Ct. 1148, 1151 (2018) (per curiam).
      66 Id.; id. at 1154.




                                         17
                        No. 14-10228 c/w No. 15-10045

follow his commands. 67 Kisela then fired on Hughes through the fence. 68
Hughes brought a Section 1983 excessive force claim against Kisela. 69
Reviewing a denial of qualified immunity to Kisela, the Supreme Court held
that, in light of the officer’s limited knowledge of the situation and Hughes’s
refusal to follow his repeated commands to drop the knife while within striking
distance of the bystander—obstinance that heightened the risk of immediate
harm to another—the law did not clearly establish that the officer’s resort to
deadly force was unlawful. 70
      In this case, Officers Cassidy and Hunter found themselves in a search
for a suicidal teenager who they knew had already encountered fellow officers
and walked away from them with his gun to his head, non-responsive, but
without aggressive action. The circumstances of the officers’ encounter with
Ryan, as in Baker, remain heavily disputed: as to whether Ryan was aware of
the officers, whether and how he turned and aimed his gun, and whether
Hunter warned Ryan to disarm himself. The district court here defined the
facts in a 21-page opinion, finding genuine disputes regarding these facts, and,
viewing these disputes in a light most favorable to the Coles, concluded that a
reasonable jury could find that Ryan made no threatening or provocative
gesture to the officers and posed no immediate threat to them. Unlike in Kisela,
where the officer repeatedly warned an armed suspect to disarm, yet that
suspect, facing the officer and hearing his warnings, refused to disarm, here
the district court concluded that a reasonable jury could find Cassidy and




      67 Id. at 1151.
      68 Id.
      69 Id.
      70 Id. at 1153.


                                      18
                         No. 14-10228 c/w No. 15-10045

Hunter opened fire upon Ryan without warning, even though it was feasible.
On these facts, the officers’ conduct violates clearly established law.
      Rather than engage on the facts as we must take them at the summary
judgment stage, the officers repeatedly argue from a different set of facts.
While the district court found that Ryan was initially facing away from the
officers when they fired the first shot, the officers now describe his “armed turn
towards Officer Hunter.” While the district court found that Ryan kept his gun
aimed at his own head and never pointed it at the officers, the officers now
suggest that Ryan’s gun was “below his head,” moving towards Hunter, and
then only momentarily turned back towards Ryan’s head at the moment he
fired (ignoring Hunter’s sworn statement that he fired only when the gun was
pointed toward him—a story prosecutors accepted until a ballistics report
exposed its impossibility). And although the district court found that Ryan was
not given an opportunity to disarm himself, the officers contend that he was
warned to disarm before being shot. “Had the Officers delayed longer, reaction
time lag would have precluded their ability to stop [Ryan] from shooting Officer
Hunter,” they argue. Based on this alternative set of facts, echoed again in oral
argument to us as a full court, and in the teeth of those found by the district
court, the officers now contend Ryan posed a “deadly threat,” and no clearly
established law in 2010 put the officers’ response of firing in self-defense
beyond the law.
      The Coles and amicus Cato Institute are correct that it is beyond our
jurisdiction to consider the officers’ set of facts, a narrative evolving over time.
“[I]f an excessive force claim turns on which of two conflicting stories best
captures what happened on the street,” the caselaw “will not permit summary




                                        19
                          No. 14-10228 c/w No. 15-10045

judgment in favor of the defendant official. . . . [A] trial must be had.” 71
Whereas the officers will have a chance to present their factual narrative—and
to question the Coles’—at trial, they cannot contest the facts in the current
appeal. 72
      The dissents also take issue with the disputed facts. Judge Duncan
focuses on what he terms “undisputed pre-encounter events.” But, particularly
in light of the officers’ evolving stories, it is disputed whether any of the events
recounted were known to Hunter or Cassidy when they fired on Ryan. The
dissent cites to the reports and affidavits of other officers and individuals to
describe the events occurring before Hunter and Cassidy were called to the
scene. 73 But looking at the evidence in the light most favorable to the Coles,
Hunter and Cassidy were not aware of the disturbance at the Coles’ house the
previous night, the alleged cache of weapons left at the Reeds’ house, Ryan’s
alleged suicidal threat, or his threat to shoot anyone who came near him.
      And of course, what matters is what the defendant officers knew when
they shot Ryan. See, e.g., White v. Pauly, 137 S. Ct. 548, 550 (2017) (per curiam)
(“Because this case concerns the defense of qualified immunity . . . the Court




      71  Saucier v. Katz, 533 U.S. 194, 216 (2001) (Ginsburg, J. concurring). see also
Tolan, 572 U.S. at 660; id. at 662 (Alito, J., joined by Scalia, J., concurring in the
judgment) (agreeing that “summary judgment should not have been granted” in that
case because of the genuine issues of material fact); Lytle, 560 F.3d at 408–09.
       72 Cf. Tolan, 572 U.S. at 660 (“The witnesses on both sides come to this case

with their own perceptions, recollections, and even potential biases. It is in part for
that reason that genuine disputes are generally resolved by juries in our adversarial
system. By weighing the evidence and reaching factual inferences contrary to [the
plaintiff’s] competent evidence, the court below neglected to adhere to the
fundamental principle that at the summary judgment stage, reasonable inferences
should be drawn in favor of the nonmoving party.”).
       73 Recall that Hunter was a late-arriving officer who was not instructed by the

Sachse or Garland police departments to pursue Ryan. See supra at 4.

                                          20
                        No. 14-10228 c/w No. 15-10045

considers only the facts that were knowable to the defendant officers.”);
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2474 (2015) (stressing that “a court
must judge the reasonableness of the force used from the perspective and with
the knowledge of the defendant officer”). The dissents overlook the
fundamental reason most of these facts should not be part of the analysis: we
consider only what the officers knew at the time of their challenged conduct.
“Facts an officer learns after the incident ends—whether those facts would
support granting immunity or denying it—are not relevant.” Hernandez v.
Mesa, 137 S. Ct. 2003, 2007 (2017) (per curiam); see also Brown v. Callahan,
623 F.3d 249, 253 (“An official’s actions must be judged in light of the
circumstances that confronted him, without the benefit of hindsight.” (citing
Graham v. Connor, 490 U.S. 386, 396–97 (1989))). Despite the many “red flags”
listed by the dissents as known to others, only those known to Hunter and
Cassidy are relevant to the qualified immunity analysis.
      Judge Jones’s dissent fares no better in addressing some of the key facts
of the shooting itself. Contrary to its assertion, the district court found that
Ryan was facing at a 90-degree angle away from the officers when he was first
shot. Cole, 68 F. Supp. 3d at 644. As for the “warning,” the district court found
that a reasonable jury could conclude that Ryan “was not given an opportunity
to disarm himself before he was shot.” Id. Relitigating the district court’s
assessment of factual disputes is not our role on interlocutory review.
      What Hunter and Cassidy knew before shooting at Ryan, whether they
warned him before doing so, and what actions Ryan took before being shot are
all disputed. The district court must afford Cassidy and Hunter qualified
immunity at the earliest point the defense’s applicability is determinable.
Here, we have not yet reached that point. It will be for a jury to resolve what




                                       21
                         No. 14-10228 c/w No. 15-10045

happened on October 25, 2010. The district court did not err in denying the
officers qualified immunity at the summary judgment stage.
                                       III
      The district court determined that genuine disputes of fact regarding
Cassidy’s and Hunter’s entitlement to qualified immunity remain. We
AFFIRM the district court’s denial of summary judgment on the Coles’
excessive-force claim and DISMISS Cassidy and Hunter’s appeal; AFFIRM
denial of the motion to dismiss the Coles’ Fourteenth Amendment false-
charges claim; REVERSE denial of the motion to dismiss the Coles’ Fourth
Amendment and Brady fabrication-of-evidence claims; and return the case to
the district court for trial and resolution of issues consistent with this opinion.




                                        22
                        No. 14-10228 c/w No. 15-10045

JENNIFER WALKER ELROD, Circuit Judge, joined by CARL E. STEWART,
Chief Judge, and EDITH BROWN CLEMENT, CATHARINA HAYNES,
STEPHEN A. HIGGINSON, GREGG COSTA, and KURT D. ENGELHARDT,
Circuit Judges, concurring:


      I concur fully in the majority opinion.       Despite the outcry of the
dissenting opinions, there is no new law being made or old law being ignored.
The majority opinion takes no position on the public policy issues of the day
regarding policing and the mentally ill. Rather, it follows the longstanding en
banc rule that “we lack jurisdiction to review the genuineness of a fact issue”
on an interlocutory appeal of a denial of summary judgment based on qualified
immunity. Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc)
(quoting Allen v. Cisneros, 815 F.3d 239, 244 (5th Cir. 2016)); Kinney v. Weaver,
367 F.3d 337, 341, 346–47 (5th Cir. 2004) (en banc). As the able district court
determined, the facts are very much in dispute.




                                       23
                        No. 14-10228 c/w No. 15-10045

EDITH H. JONES, Circuit Judge, joined by SMITH, OWEN, HO, DUNCAN
and OLDHAM, Circuit Judges, dissenting:


      What “clearly established law” says that only a rogue cop would have
shot at this mentally disturbed teenager within 3 to 5 seconds as the teen
emerged from dense bushes ten to twenty feet away from Officer Hunter and,
with his finger on the trigger of a loaded pistol pointed in the direction of his
own head, began turning in the officer’s direction? The majority state this is
an “obvious case” for the denial of qualified immunity: the officers could not
shoot without first announcing themselves to Cole or looking down the barrel
of his gun.   What is so obvious?     Contrary to the majority’s dangerously
unrealistic proposition, “action beats reaction” every time. Ontiveros v. City of
Rosenberg, 564 F.3d 379, 384 (5th Cir. 2009). Neither we nor the Supreme
Court has ever held that police officers confronted in close quarters with a
suspect armed and ready to shoot must hope they are faster on the draw and
more accurate. The increasingly risky profession of law enforcement cannot
put those sworn to “serve and protect” to a Hobson’s choice: place their lives on
the line by heroic forbearance or risk their financial security in defense of
lawsuits. The Supreme Court has repeatedly stated in plain terms that the
purpose of qualified immunity is to prevent precisely this quandary.
      Respectfully dissenting, we are convinced that the Supreme Court’s
remand from the original panel opinion denying immunity meant something;
the governing Supreme Court law is foursquare in the corner of




                                       24
                            No. 14-10228 c/w No. 15-10045

Officers Hunter and Cassidy; and they were entitled to receive summary
judgment confirming their immunity from suit, not simply from liability. 1
                                        I. Background
       A. Undisputed facts
       The majority opinion paints a picture of the relevant facts that has
evolved considerably from the first and second panel opinions to this final
majority version. Compare Cole v. Carson, 802 F.3d 752, 755-56, 758 (5th Cir.
2015), vacated sub nom. Hunter v. Cole, 137 S. Ct. 497 (Cole I), with Cole v.
Carson, 905 F.3d 334, 337-340 (5th Cir. 2018) (Cole II), and supra. Qualified
immunity for the use of deadly force is assessed at the moment a law
enforcement officer confronts a suspect, Graham v. Connor, 490 U.S. 386, 397,
109 S. Ct. 1865, 1872 (1989), but the officer’s understanding of facts leading up
to the event color the question whether “a reasonable officer” could have
believed his life or the lives of others were endangered.                  White v. Pauly,
137 S. Ct. 548, 550, 552 (2017). To the majority’s picture, it is necessary to add
undisputed facts recited in the prior opinions and undisputed evidence from
plaintiffs’ experts. Hornbook summary judgment law holds that although
disputed facts are viewed in the light most favorable to non-movants, the entire
record must be considered. Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769,
1776 (2007). Further, this court reviews de novo the materiality of the relevant
facts. Foley v. Univ. of Houston, Sys., 355 F.3d 333, 337 (5th Cir. 2003).




       1 We do not challenge the majority’s decision to leave in place fabricated evidence
charges against these two officers and Officer Carson. Only Carson, who was present at the
encounter but did not shoot, appealed the district court’s refusal to dismiss that claim. The
Supreme Court has not been clear on the constitutional basis for such a claim, so we have no
ground to criticize the majority. Compare Manuel v. City of Joliet, 137 S. Ct. 911 (2017), with
McDonough v. Smith, 139 S. Ct. 2149 (2019), (refusing to rule on the constitutional grounding
of such claims).

                                             25
                         No. 14-10228 c/w No. 15-10045

      First, both officers who shot at Cole were aware that he had mental
issues. Officer Cassidy had learned that Cole “had threatened to shoot anyone
who tried to take his gun and had refused an order to drop his weapon.” Cole
II, 905 F.3d at 338. Officer Hunter watched Cole walk steadily down the train
tracks ignoring other police who were yelling at him to stop and put down his
9 mm semi-automatic pistol. Both officers were aware that a bulletin had been
disseminated about Cole to all law enforcement in Garland and Sachse, and
three nearby schools in the vicinity of Highway 78, where Cole was heading,
were being protected. Cole II, 905 F.3d at 337-38.
      Second, Cole emerged from the vegetation, unaware of the officers’
presence, within ten to twenty feet of Officer Hunter, and as he turned toward
the officers, three to five seconds elapsed. That’s less time than it takes to read
the preceding sentence. Cole initially stood at a 90 degree angle to the police
and then began turning counterclockwise toward them. His movement is
conceded by plaintiffs’ expert, supported by the ballistic evidence, and
recounted in the district court opinion. Cole II, 905 F.3d at 338 (“Cole began
to turn counterclockwise.”).      Plaintiff’s expert opines this interval was
sufficient for the officers to command Cole to disarm and observe his reaction.
      Third, his loaded pistol was pointed within thirty inches toward his head,
Cole I, 802 F.3d at 756, and Cole’s finger was on the trigger.
      Next, the officers fired seven shots, two of which hit Cole.
Officer Hunter’s first shot hit Cole in the left arm, penetrating his body from
the left.   Another of Hunter’s shots merely grazed Cole’s left arm as he
continued to turn and was facing Hunter. Cole II, 905 F.3d at 339. Cole’s gun,
according to the plaintiffs, involuntarily discharged and hit him in the head,
“leaving stippling—gunpowder residue around the wound due to the gun being
fired from less than thirty inches away.” Cole I, 802 F.3d at 756.


                                        26
                            No. 14-10228 c/w No. 15-10045

         Finally, the bodycam evidence shows that some officer began to issue a
warning at about the time the shooting started. Cole II, 905 F.3d at 338.
         B. Prior panel reasoning
         The district court denied qualified immunity to Hunter and Cassidy for
the shooting 2 and refused to dismiss the allegations of falsified evidence
against Hunter, Cassidy, and Carson.
         The original panel opinion affirmed, 3 concluding as to the excessive force
allegation that “if the Coles’ version of the evidence is believed, it was not
objectively reasonable to use deadly force against Ryan Cole when the teenager
emerged on foot from the wooded area with a gun to his own head and turned
left.”       With regard to immunity, the panel held that by October 2010,
“reasonable officers were on notice that they could not lawfully use deadly force
to stop a fleeing person who did not pose a severe and immediate risk to the
officers or others, and they had many examples of the sorts of threatening
actions which could justify deadly force. Turning left while unaware of an
officer’s presence is not among them.” Cole I, 802 F.3d at 762 (emphasis added)
(footnote omitted). The panel’s principal support for its legal reasoning was
Luna v. Mullenix, 773 F.3d 712 (5th Cir. 2014), rev’d sub nom. Mullenix v.
Luna, 136 S. Ct. 305 (2015). According to the panel, “the central [disputed]
issue” is “whether Ryan pointed his gun at Officer Hunter.” Cole I, 802 F.3d




        Query why Officer Cassidy, whose shots didn’t hit the victim, can be sued? This
         2

court has held that qualified immunity must be applied individually to each defendant.
Meadours v. Ermel, 483 F.3d 417, 421-22 (5th Cir. 2007). But no one raised the point here.

         The correct disposition if this court agrees there are material fact issues in dispute
         3

regarding qualified immunity would be to dismiss the appeal, because our appellate
jurisdiction exists only over questions of law. Mitchell v. Forsyth, 472 U.S. 511, 529-30,
105 S. Ct. 2806, 2816-17 (1985).

                                             27
                            No. 14-10228 c/w No. 15-10045

at 762.    Absent such a threatening gesture, Cole was said to present no
sufficient threat. Id.
       The next panel opinion was formulated after the Supreme Court
reversed us in Mullenix on the grounds that “none of our [the Supreme Court’s
own] precedents ‘squarely governs’ the facts here.                  Given [the suspect’s]
conduct, we cannot say that only someone ‘plainly incompetent’ or who
‘knowingly violate[s] the law’ would have perceived a sufficient threat and
acted as [the officer] did.” 136 S. Ct. at 310. On this second go-round, the panel
conceded the deficiency of the “no sufficient threat” rule, but then concluded
that, taken in the light most favorable to the plaintiffs, Cole’s conduct posed
“no threat” when he was shot, Cole II, 905 F.3d at 343, and the officers
therefore violated a clearly established “no threat” rule. Tennessee v. Garner
is cited as the basis for this “bright line” rule. 4 471 U.S. 1, 105 S. Ct. 1694
(1985). This opinion was vacated by a vote to reconsider the case en banc.
       C. The Current Majority Opinion
       Pivoting yet again, the en banc majority opinion commences with a
paean to “the worker’s . . . right to the protection of a jury,” not even bothering
to cite Supreme Court authorities that explain why qualified immunity is
immunity from suit, not just liability. The majority opinion omits or ignores
material undisputed facts recited above—the knowledge of the officers, Cole’s
turning toward them, the significance of his finger in a loaded pistol, and the




       4The panel curiously described so-called clearly established law in both of its opinions
with references to unpublished, non-precedential Fifth Circuit cases. The Supreme Court
has expressed uncertainty over whether any circuit court cases, as opposed to its own
decisions, may set out “clearly established law.” See Dist. of Columbia v. Wesby, 138 S. Ct.
577, 591 n. 8 (2018); Carroll v. Carman, 135 S. Ct. 348, 350 (2014); Reichle v. Howards,
566 U.S. 658, 665-66, 132 S. Ct. 2088, 2094 (2012). It is incredible that this court would cite
our avowedly non-precedential decisions for that purpose.

                                             28
                            No. 14-10228 c/w No. 15-10045

three to five second interval—and hides behind the assertion that, relevant to
qualified immunity, there are “genuine factual disputes as to Ryan’s and the
officers’ conduct” such that a reasonable jury could find that Cole posed no
“immediate threat” to the officers or others. Two paragraphs later, asserting
that Cole posed “no threat . . . to support firing without warning,” the majority
deem this an “obvious case” for denial of immunity, because the “officers had
time and opportunity to give a warning and yet chose to shoot first instead.”
The “obvious case” rationale again derives, in the majority’s view, from Garner,
fortified only by one Fifth Circuit case and the Supreme Court’s decision in
Kisela v Hughes. 5
                                     DISCUSSION
       The only legal question that needs to be addressed by this court is
whether, under the circumstances of this five-second confrontation, every
reasonable police officer would have reasonably perceived no life-threatening
danger such that deadly force could be used to incapacitate Cole without a
preliminary warning.         Put otherwise, as a matter of law, was it clearly
established that officers may not fire on a suspect, armed and ready to shoot a
pistol, who is turning in their direction with one of their brethren ten to twenty
feet away, unless the gun barrel points at them or they first shout a warning
and await his response?
       The majority deny qualified immunity, seeming to answer on the basis
of “disputed fact issues” that Cole posed “no threat.” The majority’s reasoning




       5 This dissent focuses on the majority opinion because Appellees’ briefing offered
nothing in addition to the meager authorities cited by the majority to support their “clearly
established law” theory.




                                             29
                            No. 14-10228 c/w No. 15-10045

is at too high a level of generality. And the majority ignore the critical criterion
for qualified immunity in Fourth Amendment cases: the reasonableness of the
officers’ reasonable perceptions. In sum, the majority here double down on the
mistakes that got our court reversed in Mullenix. 6
       Before discussing these problems in detail, it is necessary to recapitulate
the reasoning behind the Supreme Court’s qualified immunity cases. The
majority’s bare mention of the standards for qualified immunity ignores the
Court’s rationale for the defense. Beginning with Monroe v. Pape in 1961, the
Supreme Court unleashed federal courts to enforce constitutional commands
against state actors pursuant to 42 U.S.C. § 1983.                  See Monroe v. Pape,
365 U.S. 167, 187, 81 S. Ct. 473, 484 (1961). A foreseeable consequence of
facilitating such lawsuits was that a deluge of litigation would follow, at least
some of it ill-founded or frivolous. What was to be done to limit claims to those
that might have merit? The Court decided in Pierson v. Ray that police officers
sued under Section 1983 should enjoy qualified immunity accorded at common
law. 386 U.S. 547, 556-57, 87 S. Ct. 1213, 1219 (1967).
       For over fifty years, the Court has developed the standards of qualified
immunity, well aware from the beginning that “the local police officer” is “that
segment of the executive branch . . . that is most frequently and intimately
involved in day-to-day contacts with the citizenry, and hence, most frequently
exposed to situations which can give rise to claims under Sec. 1983 . . . .”
Scheuer v. Rhodes, 416 U.S. 232, 244-45, 94 S. Ct. 1683, 1691-92 (1974). The




       6 In Mullenix, the Supreme Court reversed this court and held an officer entitled as a
matter of law to qualified immunity when he shot, and killed, a suspect fleeing from the police
in his car at high speed. Following Mullenix, the Supreme Court vacated the judgment and
remanded Cole I, no doubt in part because Cole I heavily relied on the reversed panel decision
in Mullenix.

                                             30
                         No. 14-10228 c/w No. 15-10045

breadth of this shield represents a deliberate balance between affording a
damages remedy for constitutional abuses and the social and personal costs
inflicted by meritless claims.      Anderson v. Creighton, 483 U.S. 635, 638,
107 S. Ct. 3034, 3038 (1987). The costs to society include the costs of litigation,
the diversion of limited public resources, the deterrence of able people from
going into public service, and the danger that fear of being sued will discourage
officials from vigorously performing their jobs.       Id.; Harlow v. Fitzgerald,
457 U.S. 800, 814, 102 S. Ct. 2727, 2736 (1982). The devastating costs imposed
by unfounded lawsuits on officers otherwise entitled to immunity are
reputational, potentially employment-related, financial and emotional. For
these reasons, the Court has repeatedly explained that qualified immunity
shields public officials not just from liability but from suit. See Mitchell v.
Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 2815 (1985); Pearson v. Callahan,
555 U.S. 223, 231, 129 S. Ct. 808, 815 (2009) (“Qualified immunity is lost if a
case is erroneously permitted to go to trial.”). Some in the lower federal courts
may disapprove of the Court’s half century of authorities, but we may not
functionally disregard them.
      Nearly as venerable as the general defense of qualified immunity are the
decisions applying it to Fourth Amendment claims against law enforcement
officers. Anderson v. Creighton affirmed in 1987 that a law enforcement officer
who participates in a warrantless search may be entitled to qualified immunity
“if he could establish as a matter of law that a reasonable officer could have
believed the search to be lawful.” 483 U.S. at 638, 107 S. Ct. at 3038.
Justice Scalia’s opinion reminded that “qualified immunity protects all but the
plainly incompetent or those who knowingly violate the law.” Id. (internal
quotation marks omitted). In determining the objective legal reasonableness
of the allegedly unlawful action, “[i]t should not be surprising . . . that our cases


                                         31
                        No. 14-10228 c/w No. 15-10045

establish that the right the official is alleged to have violated must have been
‘clearly established’ in a more particularized, and hence more relevant, sense:
The contours of the right must be sufficiently clear that a reasonable official
would understand that what he is doing violates that right.”             Id. at 640,
107 S. Ct. at 3039.
      Two years later, the Court clarified that for alleged Fourth Amendment
excessive force violations, reasonableness “must be judged from the perspective
of a reasonable officer on the scene, rather than with the 20/20 vision of
hindsight.” Graham, 490 U.S. at 396, 109 S. Ct. at 1872. The calculus of
“reasonableness must embody allowance for the fact that police officers are
often forced to make split-second judgments—in circumstances that are tense,
uncertain, and rapidly evolving—about the amount of force that is necessary
in a particular situation.” Id. at 396-97, 109 S. Ct. at 1872. Ultimately, “the
question is whether the officers’ actions are ‘objectively reasonable’ in light of
the facts and circumstances confronting them . . . .” Id. at 397, 109 S. Ct. at
1872. Quoting these statements from Graham, the Court later explained that
the test for qualified immunity for excessive force “has a further dimension” in
addition   to   the   deferential,   on-the-scene    evaluation     of     objective
reasonableness.   Saucier v. Katz, 533 U.S. 194, 205, 121 S. Ct. 2151, 2158
(2001). Justice Kennedy explained: “The concern of the immunity inquiry is to
acknowledge that reasonable mistakes can be made as to the legal constraints
on particular police conduct.” Id. “Qualified immunity operates in this case,
then, just as it does in others, to protect officers from the sometimes hazy
border between excessive and acceptable force and to ensure that before they
are subjected to suit, officers are on notice their conduct is unlawful.” Id. at
206, 121 S. Ct. at 2158 (internal citation and quotation marks omitted).




                                       32
                           No. 14-10228 c/w No. 15-10045

      Evaluating the qualified immunity defense is thus a two-step process.
The first is to determine whether the Fourth Amendment has been violated by
conduct that, viewed from the officer’s perspective and information at the time,
is objectively unreasonable. 7 The second step assesses the objective legal
reasonableness of the action, that is, whether every reasonable officer would
have known that the conduct in question was illegal. See Pearson, 555 U.S. at
232, 129 S. Ct. at 815-16. The illegality must have been apparent, as held in
cases that are factually similar to the situation confronting the officer. White,
137 S. Ct. at 542. Immunity must be granted to all but the plainly incompetent
or those who knowingly violate the law. The Supreme Court has enforced
immunity where officers acted negligently, Anderson, 483 U.S. at 641,
107 S. Ct. at 3039-40; or when they could have used another method to subdue
a suspect, Mullenix, 136 S. Ct at 310; or when the law governing their behavior
in particular circumstances is unclear. White, 137 S. Ct. at 552. The Court
emphasizes that the specificity of the applicable “clearly established” rule is
especially important in Fourth Amendment cases. Mullenix, 136 S. Ct. at 308.
       By denying plaintiffs their “day in court” at a preliminary stage,
qualified immunity operates as a counterintuitive, albeit vital, defense. Thus,
the Supreme Court has regularly reversed denials of qualified immunity where
lower courts misapplied the standards. See Wesby v. District of Columbia,
816 F.3d 96, 102 (D.C. Cir. 2016) (Kavanaugh, J., dissenting) (citing eleven
Supreme Court cases in five years reversing lower courts in the qualified
immunity context including Mullenix v. Luna, 136 S. Ct. 305 (2015), Taylor v.




      7 For present purposes, we “address only the qualified immunity question, not whether
there was a Fourth Amendment violation in the first place.” Mullenix, 136 S. Ct. at 308;
Pearson, 555 U.S. at 236, 129 S. Ct. at 818 (constitutional violation or qualified immunity
may be decided first).

                                            33
                         No. 14-10228 c/w No. 15-10045

Barkes, 135 S. Ct. 2042 (2015); City and County of San Francisco, Calif. v.
Sheehan, 135 S. Ct. 1765 (2015); Carroll v. Carman, 574 U.S. 13, 135 S. Ct.
348 (2014); Plumhoff v. Rickard, 572 U.S. 765, 134 S. Ct. 2012 (2014); Wood v.
Moss, 572 U.S. 744, 134 S. Ct. 2056 (2014); Stanton v. Sims, 571 U.S. 3,
134 S. Ct. 3 (2013); Reichle v. Howards, 566 U.S. 658, 132 S. Ct. 2088 (2012);
Ryburn v. Huff, 565 U.S. 469, 132 S. Ct. 987 (2012); Messerschmidt v.
Millender, 565 U.S. 535, 132 S. Ct. 1235 (2012); Ashcroft v. al-Kidd, 563 U.S.
731, 131 S. Ct. 2074 (2011)). Unfortunately, the majority here has fallen into
the trap of “letting the jury sort out the truth” despite the gravity of the
situation these officers faced.
      As explained above, it is undisputed that the two officers confronted and
then shot at Cole as he emerged from dense bushes ten to twenty feet from
Officer Hunter, unaware of their presence, and began to turn in their direction.
This all happened within three to five seconds. While he turned, Cole held a
loaded 9mm semiautomatic pistol, finger on the trigger, pointed in the
direction of his own head. The officers knew he was mentally distraught, had
ignored other police commands to disarm, had issued threats, and proceeded
walking in the direction of nearby schools.
      For immunity purposes, the question phrased one way is whether any
reasonable officers could have believed that Cole’s split-second turning toward
them posed a life-threatening danger such that lethal force was necessary.
Alternatively, what “clearly established law” held as of October 2010 that
under all of the relevant circumstances, deadly force was not justified unless
either a warning was given and the suspect allowed a chance to react, or the
suspect actually turned his loaded pistol on the officer? The answer here
directly parallels the Supreme Court’s reasoning in Mullenix, which the
majority seriously shortchanged.


                                      34
                           No. 14-10228 c/w No. 15-10045

       In Mullenix, this court had denied qualified immunity to a trooper whose
shot fatally wounded a suspect fleeing police in a high-speed chase.                   The
Supreme Court’s basic criticism of the panel decision was this: “In this case,
the Fifth Circuit held that Mullenix violated the clearly established rule that
a police officer may not use deadly force against a fleeing felon who does not
pose a sufficient threat of harm to the officer or others. Yet this Court has
previously considered—and rejected—almost that exact formulation of the
qualified immunity question in the Fourth Amendment context.” Mullenix,
136 S. Ct. at 308-09 (internal quotation marks and citation omitted).
       The majority here posit as clearly established law, indeed an “obvious
case,” that a police officer may not use deadly force—without prior warning—
against an armed, distraught suspect who, with finger in the pistol’s trigger,
posed “no threat” while turning toward an officer ten to twenty feet away. But
in Mullenix, the Supreme Court reversed this court because “[t]he general
principle that deadly force requires a sufficient threat hardly settles this
matter.” Id. at 309. Likewise, here, the majority’s “no threat” and “obvious
case” conclusions do not settle the matter of clearly established law. 8
       That the majority here purport to extract clearly established law from
Tennessee v. Garner was rebuked in Mullenix. The Supreme Court corrected
this court by summary reversal because the Court itself had summarily
rejected applying the general standard of Tennessee v. Garner to deny qualified
immunity. Mullenix, 136 S. Ct. at 309 (citing Brosseau v. Haugen, 543 U.S.
194, 199, 125 S. Ct. 596, 599 (2004)).           Instead, the “correct inquiry” was




       8  Worse, it treats as a disputed fact issue for immunity purposes what is clearly an
issue of law. See Wyatt v. Fletcher, 718 F.3d 496, 502-03 (5th Cir. 2013).


                                            35
                             No. 14-10228 c/w No. 15-10045

whether it was clearly established that the Fourth Amendment prohibited the
officer’s conduct in the precise situation she confronted.                   Id.      Including
Mullenix and Brosseau, a series of Supreme Court cases has held that
Tennessee v. Garner does not state “clearly established law” governing the use
of deadly force other than in Garner’s precise factual context, the shooting of
an unarmed burglary suspect fleeing away from an officer. 9 The confrontation
in this case with an armed, ready-to-fire suspect is “obviously” different.
      We fail to understand how the denial of qualified immunity to Officers
Hunter and Cassidy can be rescued simply by intoning that this is an “obvious
case” under Garner. Garner affirmed the constitutionality of deadly force
against suspects when necessary to protect the life of officers or others “if,
where feasible, some warning has been given.” 471 U.S. at 11-12, 105 S. Ct. at
1701. 10 But Garner in no way renders “clearly established” a requirement to
give a warning, and await the suspect’s response, before shooting. Nor does it
mandate that the suspect’s weapon be trained on the officer or others. Like
the rest of the calculus surrounding Fourth Amendment reasonableness, the
“feasibility” of any such potentially deadly delay or factual nuance must be
subjected to case-specific balancing with deference paid to the officer’s
reasonable perceptions in the midst of a tense situation. Graham, 490 U.S. at
396, 109 S. Ct. at 1872. Indeed, in describing its holding at the outset, Garner
states only that “[deadly] force may not be used unless it is necessary to
prevent the escape [of an apparently unarmed suspected felon] and the officer




      9   Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018); White, 137 S. Ct. at 552.

      10  Turning on distinctly different facts, Garner alone does not establish pertinent
clearly established law here, and the majority does not contend as much.




                                              36
                            No. 14-10228 c/w No. 15-10045

has probable cause to believe that the suspect poses a significant threat of
death or serious physical injury to the officer or others.” 471 U.S. at 3,
105 S. Ct. at 1697. 11 No mention of a warning appears in this introduction,
and “probable cause,” not a fact-specific test, is the measure of the threat of
harm.
        Characterizing this case as a “no threat” or “obvious” Fourth Amendment
violation is wrong for additional reasons.             Whether, under the material
undisputed facts, Cole presented “no threat” to a reasonable police officer is
the relevant issue to assess a Fourth Amendment violation. But the immunity
question, which the majority elides, is whether every reasonable officer in this
factual context would have known he could not use deadly force. See Pearson,
555 U.S. at 232, 129 S. Ct. at 815-816. The majority’s analysis conflates these
inquiries. Second, the importance of grounding the inquiry in a specific factual
context cannot be overstated. In this case, if Officer Hunter had stood a
hundred feet away from Cole, or Cole had not been turning toward the officers,
or Cole had put the handgun in his pocket and wasn’t touching it, the analysis
of qualified immunity could be quite different. Third, describing a situation as
posing “no threat” is a conclusion, not an explanation or, as the majority seems
to think, an exception to defining clearly established law in a specific context.
No doubt there are rare “obvious” cases of Fourth Amendment violations




        11 The majority cites Colston v. Barnhart, 130 F.3d 96, 100 (5th Cir. 1997), for the
necessity of giving a warning “where feasible” before the use of deadly force. Oddly, Colston
then immediately holds that the officer there “lying on his back with Colston nearby, had to
immediately decide whether to shoot. In light of the totality of the circumstances facing
Barnhart, Barnhart’s failure to give a warning was not objectively unreasonable.” Id. The
feasibility of a warning is part of the overall Fourth Amendment analysis, not an independent
sine qua non of official conduct.




                                             37
                            No. 14-10228 c/w No. 15-10045

committed by officers who are plainly incompetent or who knowingly violate
the law. In the wide gap between acceptable and excessive uses of force,
however, immunity serves its important purpose of encouraging officers to
enforce the law, in “tense, uncertain and rapidly evolving” split-second
situations, rather than stand down and jeopardize community safety. 12
       In their sole, erroneous dependence on Garner, the majority, “can cite no
case from [the Supreme] Court denying qualified immunity because officers
[entitled to apprehend Cole] selected one dangerous alternative over another.”
Mullenix, 136 S. Ct. at 310. The Mullenix Court showed that if anything,
“clearly established law” was contrary to the plaintiff’s position. The Court
cited two prior Supreme Court car chase cases that resulted in immunity even
though the fugitives—unlike the suspect in Mullenix—had not verbally
threatened to kill any officers in their path. Id. at 310 (citing Scott, 550 U.S.
at 384, 127 S. Ct. at 1778; Plumhoff, 572 U.S. at 777, 134 S. Ct at 2022). And
in Mullenix itself, as here, the trooper had not warned the fugitive before
shooting at his speeding car. These cases “reveal[ed] the hazy legal backdrop
against which Mullenix acted,” Id. at 309. Accordingly, the Court admonished,
“[w]hatever can be said of the wisdom of Mullenix’s choice, this Court’s
precedents do not place the conclusion that he acted unreasonably in these
circumstances beyond debate.” Id. at 311 (internal quotation marks omitted).
       Not only do the majority cite “no case” in which the Supreme Court
denied qualified immunity to an officer who used deadly force against a




       12Compare Wesby, 138 S. Ct. at 590 (“Of course, there can be the rare obvious case,
where the unlawfulness of the officer’s conduct is sufficiently clear even though existing
precedent does not address similar circumstances. But a body of relevant case law is usually
necessary to clearly establish the answer with respect to probable cause.”) (internal citation
and quotation marks omitted).

                                             38
                        No. 14-10228 c/w No. 15-10045

mentally distraught individual in circumstances like the present case, but to
the contrary, the Court required qualified immunity in two somewhat similar
cases. In Sheehan, officers used deadly force to subdue a mentally ill woman
during an armed confrontation.         The Court restated that the Fourth
Amendment is not violated even if police officers, with the benefit of hindsight,
may have made some mistakes, because “[t]he Constitution is not blind to ‘the
fact that police officers are often forced to make split-second judgments.’”
Sheehan, 135 S. Ct. at 1775 (quoting Plumhoff, 572 U.S. at 775, 134 S. Ct. at
2020).
      Even closer to this case is White v. Pauly, where an officer arriving at the
scene of an armed confrontation shot and killed a suspect without knowing
whether his earlier-arrived colleagues had identified themselves as police.
137 S. Ct. at 550-51.    In White, the Court chastised the lower court for
“misunderst[anding]” the “clearly established” analysis by relying on the
generalized pronouncements in Graham and Garner. Id. at 552. Whether
Officer White should have second-guessed the preceding conduct of fellow
officers hardly presented an “obvious case” pursuant to Garner. The Court
speculated that perhaps, given the three-minute delay between when he
arrived and when shots rang out, Officer White “should have realized that [a
warning about police presence] was necessary before using deadly force.” Id.
There is a world of difference between three minutes and three seconds, which
Officer Hunter had here, and between Officer White’s securing himself behind
a stone wall fifty feet from the suspect and Officer Hunter’s standing fully
exposed only ten to twenty feet away from Cole. The majority cannot reconcile
the Supreme Court’s insistence upon qualified immunity in White with their
denial of the defense to Officers Hunter and Cassidy.




                                       39
                         No. 14-10228 c/w No. 15-10045

      Kisela v. Hughes, cited in support of the majority, in no way articulates
clearly established law concerning the necessity of a warning. First, the Court
in Kisela overturned the Ninth Circuit’s denial of qualified immunity without
addressing the preliminary Fourth Amendment violation. 138 S. Ct. at 1152.
A decision holding only that there was no “clearly established law” cannot itself
have defined “clearly established law.” The Court also criticized the Ninth
Circuit for failing to implement correctly the rule that an officer has not
“violated a clearly established right unless the right’s contours were
sufficiently definite that any reasonable official in the defendant’s shoes would
have understood that he was violating it.” Id. at 1153 (internal quotation
marks omitted). The Court catalogued all the relevant circumstances of the
confrontation that provoked the shooting: a knife-armed, threatening suspect,
whose bizarre behavior had been called in to 911, disobeyed officers’ commands
to disarm for up to one minute before they felt compelled to shoot. Id. The
Court concluded, “[t]his is far from an obvious case in which any competent
officer would have known that shooting Hughes to protect [the third party]
would violate the Fourth Amendment.” Id. Also “far from obvious” is the case
before us, in which the officers had five seconds, not a whole minute, in which
to decide whether to shoot at Cole.
      Finally, the Supreme Court’s decision in Tolan v. Cotton adds nothing to
the substance of the qualified immunity discussion.         In Tolan, the Court
enumerated four critical, disputed evidentiary contentions relating to the
officer’s perception of danger to himself and thus to qualified immunity.
572 U.S. 650, 657-59, 134 S. Ct. 1861, 1866-67 (2014). Because this court had
failed to credit the plaintiff’s disputed version of these facts, the Court vacated
summary judgment for the officer and remanded without deciding any merits




                                        40
                               No. 14-10228 c/w No. 15-10045

issue. Id. at 657, 134 S. Ct. at 1866. In contrast, this dissent credits only
undisputed material facts and plaintiffs’ version of disputable facts.
      Like this court’s panel in Mullenix, the majority here offer no controlling
Supreme Court precedent, including Garner, to support that “clearly
established law” mandated that the officers hold their fire until they had both
warned Cole and given him a chance to drop his gun or until he pointed the
loaded weapon directly at them.
      For good measure, the Mullenix Court also considered the potential
similarity of lower court decisions that dealt with qualified immunity.
136 S. Ct. at 311. Fifth Circuit case law, the Court noted, did not “clearly
dictate the conclusion that Mullenix was unjustified in perceiving grave danger
and responding accordingly.” Id. at 311 (citing Lytle v. Bexar County, 560 F.3d
404, 412 (5th Cir. 2009)). But the Court quoted with approval an Eleventh
Circuit case that granted immunity to a sheriff’s deputy who fatally shot a
mentally unstable individual “who was attempting to flee in the deputy’s car,
even though at the time of the shooting the individual had not yet operated the
cruiser dangerously. The court explained that ‘the law does not require officers
in a tense and dangerous situation to wait until the moment a suspect uses a
deadly weapon to act to stop the suspect…’” Id. at 311 (quoting Long v. Slaton,
508 F.3d 576, 581-82 (11th Cir. 2007)).          Here, too, the thrust of Mullenix
contradicts the majority’s logic and holding.
      Moreover, to the extent it is relevant 13, Fifth Circuit law does not support
denying qualified immunity to Officers Hunter and Cassidy. The district court




      13   See fn. 4, supra.




                                            41
                             No. 14-10228 c/w No. 15-10045

and, inferentially, the majority demand that qualified immunity be granted
only if the suspect either disobeys immediate commands to disarm or points
his weapon at the officers.          The district court described such threatening
actions as a Manis act. 14 It is true that in previous deadly force cases, this
court approved qualified immunity for officers who reasonably believed that a
non-compliant suspect was reaching toward where he could retrieve a weapon.
See Manis, 585 F.3d at 842; see also Reese v. Anderson, 926 F.2d 494, 500-01
(5th Cir. 1991); Young v. City of Killeen, Tx., 775 F.2d 1349, 1352 (5th Cir.
1985). The hitch in these particular cases is that there wasn’t actually a
weapon, yet the officer’s objectively reasonable perception was determinative
as a matter of law. In another such officer shooting case, this court upheld
qualified immunity where the suspect, who was being interrogated for drunk
driving at the side of a freeway, turned to walk away from the officer, then
appeared to turn around toward him while reaching under his shirttail for
what the officer thought could be a concealed weapon. Salazar-Limon v. City
of Houston, 826 F.3d 272, 278 (5th Cir. 2016).                 This court added,
“[f]urthermore, …in the context of this case, it is immaterial whether Salazar
turned left, right, or at all before being shot. Specifically, we have never
required officers to wait until a defendant turns toward them, with weapon in
hand, before applying deadly force to ensure their safety.” 826 F.3d at 279 n.
6.
      While a “Manis act” can sustain qualified immunity even where no
weapon is visible, it is not logical for an additional “act” to be mandated where
the officers confront a suspect armed, ready to shoot his pistol, and turning
toward them. An officer may be forced into shooting an unarmed suspect by a




      14   Manis v. Lawson, 585 F.3d 839 (5th Cir. 2009).

                                             42
                        No. 14-10228 c/w No. 15-10045

Manis act, and thus obtain qualified immunity.          But it is perverse and
inconsistent with Fifth Circuit law to hold that the officer has no qualified
immunity because she is constitutionally forbidden to shoot an armed suspect
in close quarters without either looking down the barrel of the weapon or
awaiting his response to her command.
      In fact, that is exactly what this court has not held. In Ramirez v.
Knoulton, 542 F.3d 124, 127 (5th Cir. 2008), police shot a suspect they believed
to be suicidal as he stood in profile to them, with a handgun in his right hand,
and brought his hands together in front of his waist.” He “never raised his
weapon nor aimed it at the officers.” Id. at 129. The court held that based on
the officers’ reasonable perception, no Fourth Amendment violation occurred,
because the Constitution “does not require police officers to wait until a suspect
shoots to confirm that a serious threat of harm exists.” Id. at 130. See also
Colston, 130 F.3d at 100; Ontiveros, 564 F.3d at 385 (holding no constitutional
violation where officer thought suspect was reaching into his boot for a weapon
during confrontation in a mobile home). As the Supreme Court put it in
Mullenix, “the mere fact that courts have approved deadly force in more
extreme circumstances says little, if anything, about whether such force was
reasonable in the circumstances here.” 136 S. Ct. at 312.
      The majority describe only one Fifth Circuit police shooting case, out of
dozens this court has decided, as an “obvious case.” Baker v. Putnal, 75 F.3d
190 (5th Cir. 1996). Whether that characterization applies to the claimed
Fourth Amendment violation in Baker, to qualified immunity analysis, or
simply to this court’s decision to remand for trial is unclear in the majority
opinion. Baker, however, says nothing about the merits of the case or about
clearly established law, holding instead that “[t]here are simply too many
factual issues to permit the Bakers’ § 1983 claims to be disposed of on summary


                                       43
                        No. 14-10228 c/w No. 15-10045

judgment.” Baker, 75 F.3d at 198. Hence, like Kisela, Baker cannot support
any rule of clearly established law, much less explain what law is “obvious.”
Significantly, in Baker, whether the suspect was holding a gun visible to the
officer was an important hotly contested issue, with eyewitnesses contradicting
the officer’s account of the incident. Baker, 75 F.3d at 198. Cole’s case, in
contrast, does not involve a “chaos on the beach” incident. The undisputed
facts are starkly different here. It is undisputed, at a minimum, that Cole was
holding a loaded weapon, his finger in the trigger, as he emerged from the
woods; he was turning toward the officers; and they had five seconds to react.
Baker does not show that the officers’ conduct in Cole violated clearly
established law.
      To sum up, the majority opinion here repeats every error identified by
the Supreme Court when it granted summary reversal in Mullenix and sent
the instant case back for reconsideration. The majority’s “clearly established”
rule has changed, but not its errors. Tennessee v. Garner does not formulate
“clearly established law” with the degree of specificity required by the Supreme
Court’s decisions on qualified immunity.      The majority’s “no threat” and
“obvious case” statements pose the issues here at an excessive level of
generality. The majority has no Supreme Court case law demonstrating that
Officers Hunter and Cassidy were either plainly incompetent or had to know
that shooting at Cole was unconstitutional under the circumstances before
them and with the knowledge they possessed—he was mentally distraught; he
was armed with his finger in the pistol’s trigger; he was very close to Hunter;
he had been walking in the direction of schools for which extra police protection
had been ordered; and he had ignored other officers’ commands to stop and
drop his weapon. And they had three to five seconds to decide how dangerous
he could be to them. The majority cites not one case from this court denying


                                       44
                        No. 14-10228 c/w No. 15-10045

qualified immunity under similar circumstances. Mullenix aptly summed it
up for our purposes: “qualified immunity protects actions in the hazy border
between excessive and acceptable force.” 136 S. Ct. at 312 (internal quotation
marks omitted). “[T]he constitutional rule applied by the Fifth Circuit was not
‘beyond debate.’” Id.
      It is not “clearly established” that police officers confronting armed,
mentally disturbed suspects in close quarters must invariably stand down
until they have issued a warning and awaited the suspects’ reaction or are
facing the barrel of a gun. “This was not a belief in possible harm, but a belief
in certain harm. The fact that they would later discover this to be a mistaken
belief does not alter the fact that it was objectively reasonable for them to
believe in the certainty of that risk at that time.” Carnaby v. City of Houston,
636 F.3d 183, 188 n.4 (5th Cir. 2011). That is the law in the Fifth Circuit, and
the majority has pointed to no clearly established law otherwise. Shooting at
Cole may not have been the wisest choice under these pressing circumstances,
but the officers’ decision, even if assailable, was at most negligent. Hunter and
Cassidy were neither plainly incompetent nor themselves lawbreakers. While
we are confident a jury will vindicate their actions, they deserved qualified
immunity as a matter of law. We dissent.




                                       45
                            No. 14-10228 c/w No. 15-10045

JERRY E. SMITH, Circuit Judge, dissenting:

       This is a “red flag” case if ever there was one. The en banc majority
commits grave error, as carefully explained in the dissents by Judge Jones,
Judge Willett, Judges Ho and Oldham (jointly), and Judge Duncan. Yet eleven
judges join the majority.

       Abandon hope, all ye who enter Texas, Louisiana, or Mississippi as peace
officers with only a few seconds to react to dangerous confrontations with
threatening and well-armed potential killers. In light of today’s ruling and the
raw count of judges, 1 there is little chance that, any time soon, the Fifth Circuit
will confer the qualified-immunity protection that heretofore-settled Supreme
Court and Fifth Circuit caselaw requires.

       Red flags abound. Judge Duncan cogently details the “rich vein of facts”
describing this plaintiff’s undisputed actions in the hours leading up to the
shooting. 2

       • Red flag: a 9mm semi-automatic handgun and ammunition.
       • Red flag: a double-barrel shotgun with shells.
       • Red flag: a .44 magnum revolver.
       • Red flag: a .38 revolver.
       • Red flag: a suspect who had broken into a gun safe and stolen
       an unknown quantity of weapons and ammunition.
       • Red flag: a police visit the night before to the suspect’s house
       because of a disturbance with his parents.




       1This en banc court consists of the sixteen active judges, plus two senior judges who
were on the original panel. Of those sixteen active judges, nine join the majority opinion.
       2I especially refer the reader to Part I of Judge Duncan’s dissent, which sets forth the
context and narrative of red-flag facts that easily justify qualified immunity. All three dis-
sents persuasively explain the law of qualified immunity that the majority overlooks.

                                             46
                       No. 14-10228 c/w No. 15-10045

     • Red flag: a suspect with a dangerous knife at his parents’
     house.
     • Red flag: a suspect who had a wild look in his eye and was
     smoking K2.
     • Red flag: a suspect, distraught over breaking up with his girl-
     friend, moving toward the school where she was a student.
     • Red flag: a suspect near an elementary school.
     • Red flag: a suspect with personal issues including drug abuse.
     • Red flag: a suspect seen running through the woods with at
     least three weapons.
     • Red flag: a suspect irate and distraught.
     • Red flag: a suspect who said he would shoot anyone who came
     near him.
     • Red flag: a suspect armed with at least one handgun and pos-
     sibly three.
     • Red flag: a suspect who had refused police demands to drop his
     weapon.
     • Red flag: a suspect who deposited a cache of weapons and am-
     munition at a friend’s house after arguing with his parents.
     • Red flag: a suspect who yelled obscenities at an officer.
     • Red flag: a suspect who had threatened to kill his girlfriend
     and himself.
     • Red flag: a suspect whom the district court described as
     troubled.
     • Red flag: a suspect described in his complaint as suffering from
     obsessive compulsive disorder, treated with medications from
     numerous medical professionals, and having poor judgment and
     impaired impulse control.

                                * * * * *


     Normally we expect police officers to recognize such red flags and to
respond appropriately. Instead of protecting these officers from obvious dan-
ger to themselves and the public, however, the en banc majority orders them

                                     47
                            No. 14-10228 c/w No. 15-10045

to stand down. What is the hapless officer to do in the face of today’s decision?
What indeed is the “clearly established law” that the majority now announces?
The judges in the majority do not say.

       The law of qualified immunity was poignantly summarized in 2019 by a
dissenting judge who is now in the majority. Today’s en banc ruling turns
those words to dust. 3

       I respectfully dissent.




       3 Winzer v. Kaufman Cty., 916 F.3d 464, 482 (5th Cir. 2019) (Clement, J., dissenting),
petition for rehearing en banc pending:
                  The implications of the majority’s mistakes cannot be minimized.
       The majority decides that qualified immunity can be endangered by an
       affidavit filed at summary judgment that creates a fact issue nowhere else
       supported by record evidence.
                Worse still, it seriously undermines officers’ ability to trust their
       judgment during those split seconds when they must decide whether to use
       lethal force. Qualified immunity is designed to respect that judgment,
       requiring us to second-guess only when it clearly violates the law. The
       standard acknowledges that we judges—mercifully—never face that split
       second. Indeed, we never have to decide anything without deliberation—let
       alone whether we must end one person’s life to preserve our own or the lives of
       those around us.
                 The qualified immunity standard stops this privilege from blinding
       our judgment, preventing us from pretending we can place ourselves in the
       officers’ position based on a cold appellate record. It prevents us from
       hubristically declaring what an officer should have done—as if we can expect
       calm calculation in the midst of chaos.
                 The majority opinion, written from the comfort of courthouse
       chambers, ignores that deference. Instead, it warns officers that they cannot
       trust what they see; they cannot trust what their fellow officers observe; they
       cannot trust themselves when posed with a credible threat. It instructs them,
       in that pivotal split second, to wait. But when a split second is all you have,
       waiting itself is a decision—one that may bring disastrous consequences.

                                             48
                            No. 14-10228 c/w No. 15-10045

DON R. WILLETT, Circuit Judge, dissenting:

       I repeat what I said last month: The entrenched, judge-invented
qualified immunity regime ought not be immune from thoughtful reappraisal. 1
       Qualified immunity strikes an uneasy, cost–benefit balance between two
competing deterrence concerns: “the need to hold public officials accountable
when they exercise power irresponsibly and the need to shield officials from
harassment, distraction, and liability when they perform their duties
reasonably.” 2 By insulating incaution, the doctrine formalizes a rights–
remedies gap through which untold constitutional violations slip unchecked.
The real-world functioning of modern immunity practice—essentially “heads
government wins, tails plaintiff loses”—leaves many victims violated but not
vindicated. More to the point, the “clearly established law” prong, which is
outcome-determinative in most cases, makes qualified immunity sometimes
seem like unqualified impunity: “letting public officials duck consequences for
bad behavior—no matter how palpably unreasonable—as long as they were the
first to behave badly.” 3
        That said, as a middle-management circuit judge, I take direction from
the Supreme Court. And the Court’s direction on qualified immunity is
increasingly unsubtle. We must respect the Court’s exacting instructions—
even as it is proper, in my judgment, to respectfully voice unease with them. 4




       1 Zadeh v. Robinson, 928 F.3d 457, 474 (5th Cir. 2019) (Willett, J., concurring in part,
dissenting in part).
       2 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (flagging these “two important

interests”).
       3 Zadeh, 928 F.3d at 479.
       4 See, e.g., State Oil Co. v. Khan, 522 U.S. 3 (1997) (overruling prior precedent whose

unsoundness had been “aptly described” by the court of appeals).


                                              49
                            No. 14-10228 c/w No. 15-10045

                                               I
       Qualified immunity protects “all but the plainly incompetent or those
who knowingly violate the law.” 5 While this bar is not insurmountable, it is
sky-high. And it is raised higher when courts leapfrog prong one (deciding
whether the challenged behavior violates the Constitution) to reach simpler
prong two: no factually analogous precedent. Merely proving unconstitutional
misconduct isn’t enough. A plaintiff must cite functionally identical authority
that puts the unlawfulness “beyond debate” to “every” reasonable officer. 6 Last
month, for example, the Eleventh Circuit, noting no “materially similar case”
(thus no “clearly established law”), granted immunity to a police officer who
fired at a family’s dog but instead shot a 10-year-old child lying face-down 18
inches from the officer. 7 Not only that, the court “expressly [took] no position”
as to “whether a constitutional violation occurred in the first place.” 8
Translation: If the same officer tomorrow shoots the same child while aiming
at the same dog, he’d receive the same immunity. Ad infinitum.
       The Supreme Court demands precedential specificity. But it’s all a bit
recursive. There’s no earlier similar case declaring a constitutional violation
because no earlier plaintiff could find an earlier similar case declaring a
constitutional violation. “Section 1983 meets Catch-22. Plaintiffs must produce
precedent even as fewer courts are producing precedent. Important
constitutional questions go unanswered precisely because no one’s answered




       5 District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Malley v. Briggs,
475 U.S. 335, 341 (1986)).
       6 Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011); see also, e.g., Kisela v. Hughes, 138 S.

Ct. 1148, 1153 (2018) (per curiam); Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam).
       7 Corbitt v. Vickers, 929 F.3d 1304, 1307–08 (11th Cir. 2019).
       8 Id. at 1323.




                                              50
                            No. 14-10228 c/w No. 15-10045

them before. Courts then rely on that judicial silence to conclude there’s no
equivalent case on the books. No precedent = no clearly established law = no
liability. An Escherian Stairwell.” 9
                                              II
       In recent years, individual Justices have raised concerns with the Court’s
immunity caselaw. 10 Even so, the doctrine enjoys resounding, even hardening
favor at the Court. Just three months ago, in a case involving the warrantless
strip search of a four-year-old preschooler, a strange-bedfellows array of
scholars and advocacy groups—perhaps the most ideologically diverse amici
ever assembled—implored the Court to push reset. 11 To no avail. This much is
certain: Qualified immunity, whatever its success at achieving its intended
policy goals, thwarts the righting of many constitutional wrongs.
       Perhaps the growing left–right consensus urging reform will one day win
out. There are several “mend it, don’t end it” options. The Court could revisit
Pearson 12 and nudge courts to address the threshold constitutional merits
rather than leave the law undeveloped. 13 Even if a particular plaintiff cannot




       9  Zadeh, 928 F.3d at 479–80 (Willett, J., concurring in part, dissenting in part).
       10  Four sitting Justices “have authored or joined opinions expressing sympathy” with
assorted critiques of qualified immunity. Joanna C. Schwartz, The Case Against Qualified
Immunity, 93 NOTRE DAME L. REV. 1797, 1800 (2018) (including Justices Thomas, Ginsburg,
Breyer, and Sotomayor, plus recently retired Justice Kennedy); see, e.g., Ziglar v. Abbasi, 137
S. Ct. 1843, 1872 (2017) (Thomas, J., concurring in part and concurring in the judgment) (“In
an appropriate case, we should reconsider our qualified immunity jurisprudence.”); see also
Kisela v. Hughes, 138 S. Ct. 1148, 1162 (2018) (per curiam).
        11 Doe v. Woodard, 912 F.3d 1278 (10th Cir. 2019), cert. denied, No. 18-1173, 2019 WL
1116409, at *1 (May 20, 2019). As for congressional reform, Congress’s refusal to revisit §
1983 suggests Article I acquiescence.
        12 555 U.S. at 236.
        13 As observers have cautioned, unfettered Pearson discretion contributes to

“constitutional stagnation” by impeding the development of precedent. Aaron L. Nielson &
Christopher J. Walker, The New Qualified Immunity, 89 S. CAL. L. REV. 1, 23–24 (2015).


                                             51
                            No. 14-10228 c/w No. 15-10045

benefit (due to the “clearly established law” prong), this would provide moving-
forward guidance as to what the law prescribes and proscribes. Short of that,
the Court could require lower courts to explain why they are side-stepping the
constitutional merits question. 14 Or the Court could confront the widespread
inter-circuit confusion on what constitutes “clearly established law.” 15 One
concrete proposal: clarifying the degree of factual similarity required in cases
involving split-second decisions versus cases involving less-exigent situations.
The Court could also, short of undoing Harlow and reinstating the bad-faith
prong, permit plaintiffs to overcome immunity by presenting objective evidence
of an official’s bad faith. 16 Not subjective evidence of bad faith, which Harlow,
worried about “peculiarly disruptive” and “broad-ranging discovery,” forbids. 17
And not unadorned allegations of bad faith. But objective evidence that the
official actually realized that he was violating the Constitution.
       Prudent refinements abound. But until then, as Judge Jones explains in
today’s principal dissent, the Supreme Court’s unflinching, increasingly
emphatic application of “clearly established law” compels dismissal.
                                             III
       I remain convinced that contemporary immunity jurisprudence merits
“a refined procedural approach that more smartly—and fairly—serves its




       14  Id. at 7.
       15   See, e.g., RICHARD FALLON, JR., ET AL., HART AND WECHSLER’S THE FEDERAL
COURTS AND THE FEDERAL SYSTEM 1047–50 (7th ed. 2015) (noting the difficulties of applying
the clearly-established-law test); Karen M. Blum, Section 1983 Litigation: The Maze, the
Mud, and the Madness, 23 WM. & MARY BILL RTS. J. 913, 925 n.68 (2015) (“[W]hether a right
is found to be ‘clearly established’ is very much a function of which circuit (and I would add,
which judge) is asking the question, and how that question is framed.”).
        16 Harlow v. Fitzgerald prevents plaintiffs from relying on subjective evidence of bad

faith. 457 U.S. 800, 815–16 (1982).
        17 Id. at 817.




                                             52
                            No. 14-10228 c/w No. 15-10045

intended objectives.” 18 Yet I also remain convinced that a majority of the
Supreme Court disagrees. My misgivings, I believe, are well advised. But we
would be ill advised to treat the reform of immunity doctrine as something for
this court rather than that Court. 19
       For these reasons, I respectfully dissent.




       18 Zadeh, 928 F.3d at 481 (Willett, J., concurring in part, dissenting in part).
       19 As for the sidelong critique of me in the dissenting opinion of Judges Ho and
Oldham, it is, respectfully, a pyromaniac in a field of straw men. I have not raised originalist
concerns with qualified immunity. My concerns, repeated today, are doctrinal, procedural,
and pragmatic in nature. Nor has my unease with modern immunity practice led me to wage
“war with the Supreme Court’s qualified-immunity jurisprudence.” I am a fellow dissenter
today, notwithstanding my unease, precisely because I believe the Court’s precedent compels
it. In short, I have not urged that qualified immunity be repealed. I have urged that it be
rethought. Justice Thomas—no “halfway originalist”—has done the same. Ziglar, 137 S. Ct.
at 1872 (Thomas, J., concurring in part and concurring in the judgment) (“In an appropriate
case, we should reconsider our qualified immunity jurisprudence.”).

                                              53
                        No. 14-10228 c/w No. 15-10045

JAMES C. HO and ANDREW S. OLDHAM, Circuit Judges, joined by JERRY
E. SMITH, Circuit Judge, dissenting:

      Apparently SUMREVs mean nothing.
      In Luna v. Mullenix, 773 F.3d 712 (5th Cir. 2014), we sent a state trooper
to a jury “in defiance” of “the concept and precedents of qualified immunity.”
777 F.3d 221, 222 (5th Cir. 2014) (Jolly, J., dissenting from denial of rehearing
en banc). The Supreme Court summarily reversed us. Mullenix v. Luna, 136
S. Ct. 305 (2015) (per curiam). Then they GVR’d us in this case and ordered
us to reconsider our obvious error in light of Mullenix.
      The en banc majority instead doubles down. That is wrong for all the
reasons Judge Jones gives in her powerful dissent, which we join in full. We
write to emphasize the en banc majority’s unmistakable message: Four years
after Mullenix, nothing has changed in our circuit.
                                       I.
      The Supreme Court has not hesitated to redress similar intransigence
from our sister circuits—often through the “extraordinary remedy of a
summary reversal.” Kisela v. Hughes, 138 S. Ct. 1148, 1162 (2018) (Sotomayor,
J., dissenting) (quotation omitted). See, e.g., City of Escondido v. Emmons, 139
S. Ct. 500 (2019) (per curiam) (summarily reversing the Ninth Circuit); Kisela,
138 S. Ct. 1148 (per curiam) (same); District of Columbia v. Wesby, 138 S. Ct.
577 (2018) (reversing the D.C. Circuit); White v. Pauly, 137 S. Ct. 548 (2017)
(per curiam) (summarily reversing the Tenth Circuit); City and County of San
Francisco v. Sheehan, 135 S. Ct. 1765 (2015) (reversing the Ninth Circuit);
Carroll v. Carman, 574 U.S. 13 (2014) (per curiam) (summarily reversing the
Third Circuit); Wood v. Moss, 572 U.S. 744 (2014) (reversing the Ninth Circuit);
Plumhoff v. Rickard, 572 U.S. 765 (2014) (reversing the Sixth Circuit); Stanton
v. Sims, 571 U.S. 3 (2013) (per curiam) (summarily reversing the Ninth
Circuit); Reichle v. Howards, 566 U.S. 658 (2012) (reversing the Tenth Circuit);

                                       54
                        No. 14-10228 c/w No. 15-10045

Ryburn v. Huff, 565 U.S. 469 (2012) (per curiam) (summarily reversing the
Ninth Circuit); Ashcroft v. al-Kidd, 563 U.S. 731 (2011) (same); Brosseau v.
Haugen, 543 U.S. 194 (2004) (per curiam) (same).
      In each of these cases, the Supreme Court reminded lower courts that
qualified immunity requires us not only to identify a clearly established rule
of law, but to do so with great specificity. Everyone agrees, of course, that Ryan
Cole has a constitutional right not to be seized unreasonably. But “that is not
enough” to subject a police officer to the burdens of our civil litigation system.
Saucier v. Katz, 533 U.S. 194, 202 (2001). The Supreme Court has “repeatedly
told courts . . . not to define clearly established law at [that] high level of
generality.” al-Kidd, 563 U.S. at 742. Rather, “[t]he dispositive question is
whether the violative nature of particular conduct is clearly established.”
Mullenix, 136 S. Ct. at 308 (citation omitted).
      Only by identifying a specific and clearly established rule of law do we
ensure that the officer had “fair notice”—“in light of the specific context of the
case, not as a broad general proposition”—that his or her particular conduct
was unlawful. Brosseau, 543 U.S. at 198 (citation omitted). See also, e.g.,
Sheehan, 135 S. Ct. at 1776 (“Qualified immunity is no immunity at all if
‘clearly established’ law can simply be defined as the right to be free from
unreasonable searches and seizures.”); Wilson v. Layne, 526 U.S. 603, 615
(1999) (same); Anderson v. Creighton, 483 U.S. 635, 640 (1987) (same).
      So where is our clearly established law at issue here? Unbelievably, the
en banc majority says we don’t need any. That’s so, they say, because “[t]his is
an obvious case.” Ante, at 16. That’s obviously wrong for three reasons.
      First, the Supreme Court to date has never identified an “obvious” case
in the excessive force context. And the majority thinks this is the first? A case
where a mentally disturbed teenager—who has a loaded gun in his hand with


                                       55
                        No. 14-10228 c/w No. 15-10045

his finger on the trigger; who has repeatedly refused to be disarmed; who has
threatened to kill anyone who tries to disarm him; who poses such a deadly
threat that police have been deployed to protect innocent students and teachers
at his nearby high school—turns toward the officers just ten to twenty feet
away, giving them only seconds to decide what to do in response. Really?
      Second, the Supreme Court has granted qualified immunity in much
tougher cases than this one. In Plumhoff, for example, officers fired 15 shots
and killed two unarmed men who fled a traffic stop. In Brosseau, an officer
shot an unarmed man who refused to open his truck window. In Kisela, officers
shot a woman who was hacking a tree with a kitchen knife. In Sheehan,
officers shot an old woman holding a kitchen knife in an assisted-living facility.
In all of these cases, the Court held the officers were entitled to qualified
immunity.
      Third, this is Mullenix all over again. There our court relied on clearly
established law as articulated in Tennessee v. Garner, 471 U.S. 1 (1985).
Garner involved an unarmed man who fled from police after stealing $10. An
officer fatally shot Garner in the back of the head as he attempted to climb a
fence. Our court then extended Garner to Mullenix’s case—which involved a
man who led police on a high-speed car chase after violating his probation. A
state trooper attempted to end the chase by shooting the speeding car’s engine
block—but he missed the engine, hit the driver in the face, and killed him. See
Luna, 773 F.3d at 719–20 (discussing Garner). The Supreme Court summarily
reversed us because—as should be painfully obvious from the Court’s serial
reversals in this area—that’s not how qualified immunity works. See Mullenix,
136 S. Ct. at 308–09 (holding our court erred in our extrapolation of Garner to




                                       56
                            No. 14-10228 c/w No. 15-10045

new facts). And they GVR’d us in this very case to fix our mistakes in light of
Mullenix. The Supreme Court’s message could not be clearer. 1
       Still, somehow, today’s majority does not get it. Here, as in Mullenix, the
majority attempts to rely on Garner to establish the governing rule of law.
From Garner, the majority somehow divines a rule that an officer cannot shoot
a mentally disturbed teenager holding a gun near his school.                         This is
demonstrably erroneous. In fact, one thing that unites the Supreme Court’s
recent reversals in cases involving qualified immunity and excessive force is
the attempt by lower courts to extrapolate Garner to new facts. See Mullenix,
136 S. Ct. at 308–09; Scott v. Harris, 550 U.S. 372, 381–82 (2007) (same); Allen
v. City of West Memphis, 509 F. App’x 388, 392 (6th Cir. 2012) (extrapolating
Garner), rev’d by Plumhoff, supra.
       Moreover, there are additional parallels between Mullenix and this case.
Consider the supposed requirement that an officer take some sort of non-lethal
measure before using lethal force. In Mullenix, our court used the power of 20-
20 hindsight to say that a reasonable officer should have used spike strips to




       1 The Supreme Court issues GVRs when, as here, legal error infects the judgment
below. See, e.g., Hicks v. United States, 137 S. Ct. 2000, 2000–01 (2017) (Gorsuch, J.,
concurring) (defending GVR because “[a] plain legal error infects this judgment” and because
petitioner “enjoys a reasonable probability of success” in getting judgment reversed on the
merits); id. at 2002 (Roberts, C.J., dissenting) (“[W]ithout a determination from this Court
that the judgment below was wrong or at least a concession from the Government to that
effect, we should not, in my view, vacate the Fifth Circuit’s judgment.”). As the cert petition
explained, our panel denied qualified immunity “based on the same rationale” on “which this
Court reversed in Mullenix.” Pet. at i, 2016 WL 4987324. We think it obvious the Supreme
Court GVR’d because it agreed. And tellingly, the majority does not offer an alternative
theory to explain the GVR. We ignore the Court’s message at our peril. See, e.g., Smith v.
Mitchell, 437 F.3d 884 (9th Cir. 2006) (granting habeas relief to a state prisoner because the
evidence was insufficient to prove she shook her grandbaby to death); Patrick v. Smith, 550
U.S. 915 (2007) (GVR’ing i/l/o Carey v. Musladin, 549 U.S. 70 (2006)); Smith v. Patrick, 519
F.3d 900 (9th Cir. 2008) (again granting habeas relief); Patrick v. Smith, 558 U.S. 1143 (2010)
(GVR’ing i/l/o McDaniel v. Brown, 558 U.S. 120 (2010)); Smith v. Mitchell, 624 F.3d 1235 (9th
Cir. 2010) (again granting habeas relief); Cavazos v. Smith, 565 U.S. 1 (2011) (SUMREV’ing).

                                             57
                        No. 14-10228 c/w No. 15-10045

stop the chase. See 773 F.3d at 720–21. The Supreme Court emphatically
rebuked us. See 136 S. Ct. at 310. They told us that an officer does not have
to expose himself or other officers to harm when the suspect has already
refused to be disarmed. That meant Trooper Mullenix did not have to wait to
see if the fleeing felon would shoot or run over the officer manning the spike
strips. See id. at 310–11.
      So too here. In this case, the majority complains that the officers did not
provide sufficient warning. But there was no clearly established law requiring
Officers Cassidy and Hunter to announce themselves—while caught in an open
and defenseless position—and hope not to get shot. That is particularly true
here because officers previously ordered Cole to put down his gun, he refused,
and he threatened to kill anyone who attempted to disarm him.
      And in Mullenix, as here, we accused the police officers of being cowboys.
Earlier on the day of the shooting, Trooper Mullenix received a negative
performance review for “not being proactive enough as a Trooper”; so in the
aftermath of the shooting, Mullenix said to his supervisor, “How’s that for
proactive?” 773 F.3d at 717; see also 136 S. Ct. at 316 (Sotomayor, J.,
dissenting). The panel opinions and en banc majority opinion in this case
likewise seethe with innuendo that Officers Hunter and Cassidy were wannabe
cowboys looking for a gunfight. We are in no position to make such accusations.
No member of this court has stared down a fleeing felon on the interstate or
confronted a mentally disturbed teenager who is brandishing a loaded gun
near his school. And the Mullenix Court held that the qualified-immunity
standard gives us no basis for sneering at cops on the beat from the safety of
our chambers. See 136 S. Ct. at 310–11 (majority op.) (citing Brief for National
Association of Police Organizations et al. as Amici Curiae). Yet here we are.
Again.


                                       58
                          No. 14-10228 c/w No. 15-10045

                                        II.
      The majority cannot dodge responsibility for today’s decision by pointing
to the limits of appellate jurisdiction. See ante, at 13–14 (majority op.); ante,
at 1 (Elrod, J., concurring).      We obviously lack interlocutory appellate
jurisdiction to review the genuineness of an officer’s fact dispute. See, e.g.,
Johnson v. Jones, 515 U.S. 304, 313–14 (1995); Kinney v. Weaver, 367 F.3d 337,
346–47 (5th Cir. 2004) (en banc) (applying Johnson v. Jones).
      But that does nothing to defeat jurisdiction where, as here, the factual
disputes are immaterial. That is why the Supreme Court repeatedly has
rejected such no-jurisdiction pleas from those who wish to deny qualified
immunity. See, e.g., Plumhoff, 572 U.S. at 771–73; id. at 773 (noting existence
of genuine fact dispute did not defeat appellate jurisdiction in Scott v. Harris).
      All the fact disputes in the world do nothing to insulate this legal
question:   Is this an “obvious case” under Garner—notwithstanding a
mountain of SUMREVs, GVRs, and pointed admonitions from the Supreme
Court?   The majority says yes.       Ante, at 16.   They obviously must have
jurisdiction to say so.     With respect, it makes no sense to say we lack
jurisdiction to disagree with them.
                                       III.
      What explains our circuit’s war with the Supreme Court’s qualified-
immunity jurisprudence? Two themes appear to be at play.
      First, the majority suggests we should be less than enthused about
Supreme Court precedent in this area, because it conflicts with plaintiffs’ jury
rights. To quote the panel: “Qualified immunity is a judicially created doctrine
calculated to protect an officer from trial before a jury of his or her peers. At
bottom lies a perception that the jury brings a risk and cost that law-
enforcement officers should not face, that judges are preferred for the task—a


                                        59
                         No. 14-10228 c/w No. 15-10045

judgment made by appellate judges.” Cole v. Carson, 905 F.3d 334, 336 (5th
Cir. 2018). Or in the words of today’s majority: “The Supreme Court over
several years has developed protection from civil liability for persons going
about their tasks as government workers” (a rather curious way to describe the
men and women who swear an oath to protect our lives and communities).
Ante, at 2.    But “the worker’s defense” must yield, in cases like this, “in
obeisance to [the] constitutional mandate” of a jury trial. Id.
       We appreciate the majority’s candor. But inferior court judges may not
prefer juries to the Justices.
       Second, some have criticized the doctrine of qualified immunity as
ahistorical and contrary to the Founders’ Constitution. Ante at 2 (suggesting
denial of qualified immunity is commanded by “the Founders”); compare
William Baude, Is Qualified Immunity Unlawful?, 106 CALIF. L. REV. 45, 49–
61 (2018), with Aaron L. Nielson & Christopher J. Walker, A Qualified Defense
of Qualified Immunity, 93 NOTRE DAME L. REV. 1853, 1856–63 (2018); see also
Zadeh v. Robinson, 902 F.3d 483, 498 (5th Cir. 2018) (Willett, J., concurring
dubitante), revised on petition for reh’g en banc, 928 F.3d 457, 473 (5th Cir.
2019) (Willett, J., concurring in part and dissenting in part).
       As originalists, we welcome the discussion. But separate and apart from
the fact that we are bound as a lower court to follow Supreme Court precedent,
a principled commitment to originalism provides no basis for subjecting these
officers to trial.
       The originalist debate over qualified immunity may seem fashionable to
some today. But it is in fact an old debate. Over two decades ago, Justices
Scalia and Thomas noted originalist concerns with qualified immunity. But
they also explained how a principled originalist would re-evaluate established




                                       60
                         No. 14-10228 c/w No. 15-10045

doctrines. See Crawford-El v. Britton, 523 U.S. 574, 611–12 (1998) (Scalia, J.,
joined by Thomas, J., dissenting).
       A principled originalist would not cherry pick which rules to revisit based
on popular whim. A principled originalist would fairly review decisions that
favor plaintiffs as well as police officers. As Justice Scalia explained in a
dissent joined by Justice Thomas, a principled originalist would evenhandedly
examine disputed precedents that expand, as well as limit, § 1983 liability:
       [O]ur treatment of qualified immunity under 42 U.S.C. § 1983 has
       not purported to be faithful to the common-law immunities that
       existed when § 1983 was enacted . . . . [But] [t]he § 1983 that the
       Court created in 1961 bears scant resemblance to what Congress
       enacted almost a century earlier. I refer, of course, to the holding
       of Monroe v. Pape, 365 U.S. 167 (1961), which converted an 1871
       statute covering constitutional violations committed “under color
       of any statute, ordinance, regulation, custom, or usage of any
       State,” Rev. Stat. § 1979, 42 U.S.C. § 1983 (emphasis added), into
       a statute covering constitutional violations committed without the
       authority of any statute, ordinance, regulation, custom, or usage
       of any State, and indeed even constitutional violations committed
       in stark violation of state civil or criminal law.


Id. at 611.
       Justices Scalia and Thomas ultimately concluded that it is better to leave
things alone than to reconfigure established law in a one-sided manner. If
we’re not willing to re-evaluate all § 1983 precedents in a balanced and
principled way, then it “is perhaps just as well” that “[w]e find ourselves
engaged . . . in the essentially legislative activity of crafting a sensible scheme
of qualified immunities for the statute we have invented—rather than
applying the common law embodied in the statute that Congress wrote.” Id.
at 611–12.
       Translation: If we’re not going to do it right, then perhaps we shouldn’t
do it at all.

                                        61
                        No. 14-10228 c/w No. 15-10045

      Subjecting these officers to trial on originalist grounds is precisely the
unprincipled practice of originalism that Justices Scalia and Thomas railed
against. And not just for the procedural reasons they identified in Crawford-
El. What about the original understanding of the Fourth Amendment, which
the plaintiffs here invoke as their purported substantive theory of liability in
this case? Does the majority seriously believe that it is an “unreasonable
seizure,” as those words were originally understood at the Founding, for a police
officer to stop an armed and mentally unstable teenager from shooting
innocent officers, students, and teachers?
      And make no mistake: Principled originalism is not just a matter of
intellectual precision and purity. There are profound practical consequences
here as well, given the important and delicate balance that qualified immunity
is supposed to strike. As the Supreme Court has explained, qualified immunity
ensures that liability reaches only “the plainly incompetent or those who
knowingly violate the law.” Mullenix, 136 S. Ct. at 308 (quotation omitted).
And absent plain incompetence or intentional violations, qualified immunity
must attach, because the “social costs” of any other rule are too high:
      [I]t cannot be disputed seriously that claims frequently run
      against the innocent as well as the guilty—at a cost not only to the
      defendant officials, but to society as a whole. These social costs
      include the expenses of litigation, the diversion of official energy
      from pressing public issues, and the deterrence of able citizens
      from acceptance of public office. Finally, there is the danger that
      fear of being sued will dampen the ardor of all but the most
      resolute, or the most irresponsible public officials, in the
      unflinching discharge of their duties.

Harlow v. Fitzgerald, 457 U.S. 800, 814 (1982) (alterations and quotations
omitted); see also, e.g., Sheehan, 135 S. Ct. at 1774 n.3 (noting “the importance
of qualified immunity to society as a whole”).



                                       62
                            No. 14-10228 c/w No. 15-10045

       For those who have expressed concerns about a “one-sided approach to
qualified immunity,” Kisela, 138 S. Ct. at 1162 (Sotomayor, J., dissenting); see
also Zadeh, 902 F.3d at 499 & n.10 (Willett, J., concurring dubitante) (quoting
Kisela, 138 S. Ct. at 1162 (Sotomayor, J., dissenting)); 928 F.3d at 480 & n.61
(Willett, J., concurring in part and dissenting in part) (same), look no further
than the majority opinion. The majority undoes the careful balance of interests
embodied in our doctrine of qualified immunity, stripping the officers’ defenses
without regard to the attendant social costs. 2
       Now that is a one-sided approach to qualified immunity as a practical
matter. And as Justices Scalia and Thomas have observed, it’s also a one-sided
approach to qualified immunity as an originalist matter: It abandons the
defense without also reconsidering the source and scope of officers’ liability in
the first place. See Crawford-El, 523 U.S. at 611–12 (Scalia, J., joined by
Thomas, J., dissenting). To quote Justice Alito: “We will not engage in this
halfway originalism.”        Janus v. Am. Fed’n of State, Cty., & Mun. Emps.,
Council 31, 138 S. Ct. 2448, 2470 (2018). See also id. (criticizing litigants for
“apply[ing] the Constitution’s supposed original meaning only when it suits
them”); Gundy v. United States, 139 S. Ct. 2116, 2131 (2019) (Alito, J.,




       2Those social costs are particularly stark today given widespread news of low officer
morale and shortages in officer recruitment. See, e.g., Ashley Southall, When Officers Are
Being Doused, Has Police Restraint Gone Too Far?, N.Y. TIMES, July 25, 2019, at A22; Martin
Kaste & Lori Mack, Shortage of Officers Fuels Police Recruiting Crisis, NPR (Dec. 11, 2018,
5:05 AM), https://n.pr/2Qrbrnq; Jeremy Gorner, Morale, Policing Suffering in Hostile
Climate, Cops Say; ‘It’s Almost Like We’re the Bad Guys,’ Veteran City Officer Says, CHI. TRIB.,
Nov. 27, 2016, at 1.


                                              63
                            No. 14-10228 c/w No. 15-10045

concurring in the judgment) (“[I]t would be freakish to single out the provision
at issue here for special treatment.”). 3
                                            ***
       Our circuit, like too many others, has been summarily reversed for
ignoring the Supreme Court’s repeated admonitions regarding qualified
immunity. There’s no excuse for ignoring the Supreme Court again today. And
certainly none based on a principled commitment to originalism.
       Originalism for plaintiffs, but not for police officers, is not principled
judging. Originalism for me, but not for thee, is not originalism at all. We
respectfully dissent.




       3 In a footnote, Judge Willett notes that his criticism of the Supreme Court’s qualified
immunity precedents is not based on originalist grounds. Ante, at 4 n.19. To our minds, that
makes his criticism harder, not easier, to defend. If his concerns are based on practical and
not originalist considerations, then he should address them to the Legislature, rather than
attack the Supreme Court as “one-sided.” Zadeh, 902 F.3d at 499 & n.10 (Willett, J.,
concurring dubitante) (quoting Kisela, 138 S. Ct. at 1162 (Sotomayor, J., dissenting)). He
also invokes Justice Thomas’s opinion in Ziglar v. Abbasi, 137 S. Ct. 1843, 1872 (2017). But
that opinion cites Justice Scalia’s opinion in Crawford-El, which (as we explained above)
warns qualified immunity skeptics not to engage in halfway originalism.

                                             64
                        No. 14-10228 c/w No. 15-10045

STUART KYLE DUNCAN, Circuit Judge, joined by SMITH, OWEN, HO, and
OLDHAM, Circuit Judges, dissenting:

      The majority opinion overlooks or omits undisputed material facts
showing that any reasonable officer would have viewed Ryan Cole as a severe
threat. Before the shooting, the defendant officers: (1) were tracking a
distraught suspect wandering through the woods armed with a loaded 9mm
semi-automatic handgun; (2) who had earlier that morning off-loaded a cache
of weapons and ammunition at a friend’s house; (3) who had already refused to
give up his pistol when confronted by the police; and (4) who had threatened to
“shoot anyone who came near him.” Cole did not dispute those facts and,
indeed, convinced the district court they were irrelevant. Joining Judge Jones’
dissent in full, I respectfully dissent on the additional grounds provided by
these pre-encounter facts.
      No one doubts some of the events on October 25, 2010—when the officers
violently encountered Cole in the woods near Garland, Texas—are disputed.
The question is whether those disputes are material. See, e.g., Bazan ex rel.
Bazan v. Hidalgo Cty., 246 F.3d 481, 483 (5th Cir. 2001) (“threshold issue” on
qualified immunity appeal “is whether the facts the district judge concluded
are genuinely disputed are also material”). Judge Jones’ dissent compellingly
shows they are not: Resolving all disputes in Cole’s favor, the undisputed facts
still show the officers violated no clearly established law. Jones Dissent at 2–
3, 11–22. The majority thus errs by concluding that “competing factual
narratives” bar it from deciding qualified immunity. Maj. at 3.
      I write separately to emphasize what led up to the shooting, and also to
explain why those undisputed events provide further reasons to reverse. The
majority and Judge Jones focus on the shooting itself, as did the district court.
But the prelude to the shooting gives unavoidable context for evaluating the



                                       65
                            No. 14-10228 c/w No. 15-10045

officers’ actions. 1 Surprisingly, the district court did not even analyze those
stage-setting facts, which it mistakenly deemed irrelevant. See Cole v. Hunter,
No. 3:13-CV-02719-O, 2014 WL 266501, at *13 n.5 (N.D. Tex. Jan. 24, 2014);
Cole v. Hunter, 68 F. Supp. 3d 628, 642–43 (N.D. Tex. 2014). So, to assess their
impact, we must “undertake a cumbersome review of the record.” Johnson v.
Jones, 515 U.S. 304, 319 (1995). That extra work is sometimes imperative, as
here, “to ensure that the defendant’s right to an immediate appeal on the issue
of materiality is not defeated solely on account of the district court’s failure to
articulate its reasons for denying summary judgment.” Colston v. Barnhart,
146 F.3d 282, 285 (5th Cir. 1998), denying reh’g in 130 F.3d 96 (5th Cir. 1997).
       This detailed record review (see Part I) compels two conclusions (see Part
II). First, the district court erred by excluding the undisputed events before the
shooting. That error—based on a misreading of our precedent—truncated the
qualified immunity analysis. That alone requires reversing the summary
judgment denial. Second, in light of those pre-encounter facts, the majority’s
insistence that this is an “obvious case” collapses. Maj. at 16. Given what
confronted the officers, the majority cannot say what they did was “obviously”
unlawful. The only thing obvious is that no case told the officers, clearly or
otherwise, how to respond when they met Cole that morning, emerging from
the woods with his finger on the trigger of a loaded gun.
       By denying qualified immunity and making the officers run the gauntlet
of trial, the majority sets a precedent that “seriously undermines officers’
ability to trust their judgment during those split seconds when they must




       1See, e.g., Kingsley v. Hendrickson, 135 S. Ct. 2466, 2474 (2015) (courts “must judge
the reasonableness of the force used from the perspective and with the knowledge of the
defendant officer”); Tennessee v. Garner, 471 U.S. 1, 9 (1985) (whether a “particular” seizure
was justified depends on “the totality of the circumstances”).

                                             66
                            No. 14-10228 c/w No. 15-10045

decide whether to use lethal force.” Winzer v. Kaufman Cty., 916 F.3d 464, 482
(5th Cir. 2019) (Clement, J., dissenting).
                                              I.
       The majority begins “around 10:30 a.m.,” less than an hour before the
shooting. Maj. at 4. But events began to unfold much earlier. 2 Around 2 a.m.
that morning, Cole knocked on the door of his friend, Eric Reed Jr., to show
him “a 44 magnum revolver.” Awakened by the knocking, Eric Jr.’s father (Eric
Sr.) left his room, saw Cole with the gun, and told him to leave. Eric Jr.
convinced Cole to leave the revolver because “he [did not] need to be carrying
a weapon around.”
       Around 8 a.m., Eric Jr. gave his father Cole’s gun. Eric Sr., a retired
Sachse police officer, then notified Officer Vernon Doggett, who came to the
Reeds’. Eric Jr. told his father and Doggett that “[Cole] told him there were
more guns on the side of the house.” There, they found “a double barrel shot
gun with some shot gun shells and what appeared to be a plastic bag with 9mm
bullets,” which Doggett secured. Eric Jr. also explained Cole “had broken up
with his girlfriend and was going to kill himself and his girlfriend.”
       Doggett was a resource officer for Sachse High School, where Cole and
his girlfriend attended. He contacted Sergeant Garry Jordan, told him about
the guns, and asked to meet at the school. Doggett reported that Cole “may be
at school with a 9mm handgun.” Another officer checked whether Cole was in
class, and Jordan searched the parking areas for Cole.




       2 All of these facts come from reports and transcriptions of radio transmissions made
within a day or two of the incident. None come from affidavits submitted by the officers years
later. And, as explained below, none of these pre-encounter facts was disputed by Cole or
analyzed by the district court.


                                             67
                         No. 14-10228 c/w No. 15-10045

      Not finding him, Jordan went to Coles’ and spoke to his parents. He
learned that, the previous evening, officers had responded to a disturbance
there. Officers had found Cole’s father “holding Ryan down” because “he did
not want [Cole] to leave the residence with the pocket knife that he had.” He
said “his son had a wild look in his eye and . . . had been smoking K2.” While
the officers found there had been no assault, all agreed it was “a good idea for
Cole to stay the night with a friend.” The Coles had not seen Ryan since then
but reported he had “apparently returned home during the night and had
opened the gun safe, removed an unknown amount [sic] of weapons, and reset
the combination.”
      Meanwhile, Eric Jr. noticed Cole was back. He asked Cole if he was
armed and Cole showed him a “38 revolver” and a “9mm semiauto.” He
convinced Cole to give him the revolver, but Cole told him he was not “getting
the 9mm.” Cole also said that the 9mm was loaded and that he did not “wanna
use it on [Eric Jr.]” Cole stated that “he would shoot anyone who came near
him.” Cole left, and Eric Jr. called his father, who called the police.
      Around 10:49 a.m., Officer Stephen Norris radioed “all available Sachse
officers” to respond to the area of the Reed residence. He reported Cole was
“observed running south of the location with 3 weapons, one a loaded 9mm.”
He also reported Cole was “irate and distraught and stated he would shoot
anyone who came near him.” Around the same time, Sachse Officer Michael
Hunter was dispatched to assist Jordan at the Coles’, but on arrival he was
told by Sachse Officer Carl Carson he was not needed. As Hunter was leaving,
he heard Norris’ call advising Cole was “in the area . . . with a gun.” Hunter




                                        68
                        No. 14-10228 c/w No. 15-10045

stated he “did not know the specifics of the call at this point,” but proceeded to
the Reeds’ residence. In response to Norris’ call, Jordan also left the Coles’.
      Sachse Officer Martin Cassidy also received Norris’ dispatch and went
to the area Norris indicated. He was given Cole’s description and advised that
Cole was “armed with at least one handgun and possibly three.” Cassidy spoke
with Norris on the phone about “the proximity of Armstrong Elementary
School to the location where [Cole] was last seen.” Cassidy therefore went to
check on the school and a nearby shopping center for any signs of Cole.
      Meanwhile, Hunter arrived at the Reeds’, where he met Jordan and
Carson. Hunter overheard Eric Jr. say he had gotten “one gun” from Cole but
that Cole had left “armed with a 9mm handgun.” “Hunter put [Cole’s]
description out to other officers,” and then he and Carson went to search for
Cole. After speaking with the officers, Eric Jr. checked for more guns and found
“6 firearms around [his] house.”
      Jordan then observed Officers Elliott and Sneed pass by in a patrol unit.
Those officers found Cole nearby. Elliott reported that “Sneed . . . advised
[Cole] to show his hands.” Instead, Cole “reached into his waist band and pulled
a pistol and placed it to his head after about three steps and refused to obey
Lt. Sneed[’s] commands.” When Jordan arrived, Sneed “drew his duty weapon
and yelled at [Cole] to drop the weapon,” but Cole refused. As Cole continued
eastbound towards Highway 78, Sneed “warned [Cole] that [he] would shoot
him in the back if he tried to get to the highway or walk toward any innocent
bystanders.” Cole “would occasionally turn his head and yell obscenities at
[Sneed].” Two other officers then parked “directly in front of [Cole’s] path.” To
avoid them, Cole turned “northbound and began walking the railroad tracks.”
Jordan was constantly updating dispatch about Cole’s movements. “Suddenly,
[Sneed] observed [Cole] cut eastbound and run up a hill and into the brush


                                       69
                         No. 14-10228 c/w No. 15-10045

towards Highway 78.” Dispatch reported that Cole was “off tracks coming
through tree lines towards [Highway] 78.”
      Hunter, Carson, and Cassidy were monitoring Cole’s movements from
the dispatches. They arrived separately at the part of Highway 78 where Cole
was thought to be. Hunter noted “[Cole] appeared to be walking towards the
railroad track,” and he advised Carson “[they] needed to go out to the highway
and intercept [him].” Cassidy advised Carson to get out his taser and follow
Cassidy. Hunter “parked further south on Highway 78 as [he] figured [Cole]
would be on the railroad track paralleling Highway 78 at about [his] location.”
He guessed correctly. As Hunter “began to look for cover since [he] was out in
the open,” Cole “walked out from the brush approximately 10 to 20 feet from
[Hunter].”
      What followed was the shooting.
                                        II.
      Cole did not dispute these stage-setting events in opposing summary
judgment. To the contrary, he argued any “prior events” before the shooting
were “irrelevant.” The district court agreed, excluding from its qualified
immunity analysis the “events” from “earlier that morning,” Cole, 2014 WL
266501, at *13 n.5, and focusing solely on what happened “immediately before
and during the shooting.” Cole, 68 F. Supp. 3d at 644. That mistake skewed
the district court’s analysis and provides yet another reason why we should
reverse.
      First, the district court erred by excluding everything that happened
before the officers’ five-second encounter with Cole. That approach artificially
truncates the qualified immunity analysis. In assessing qualified immunity,
we “[c]onsider[ ] the specific situation confronting [officers],” City & Cty. of San
Francisco v. Sheehan, 135 S. Ct. 1765, 1778 (2015), which “must be judged from


                                        70
                             No. 14-10228 c/w No. 15-10045

the perspective of a reasonable officer on the scene[.]” Graham v. Connor, 490
U.S. 386, 396 (1989). A “reasonable officer” does not shape his decisions based
only on the seconds when he confronts an armed suspect; instead, he acts based
on all relevant circumstances, including the events leading up to the ultimate
encounter. See, e.g., Escobar v. Montee, 895 F.3d 387 (5th Cir. 2018) (courts
evaluate excessive force claims “from the perspective of a reasonable officer on
the scene, paying ‘careful attention to the facts and circumstances of each
particular case’”) (quoting Graham, 490 U.S. at 396). That is precisely how the
Supreme Court has instructed lower courts to assess whether force is
excessive: The seminal case, Tennessee v. Garner, asks whether a seizure was
justified, based not only on the immediate seizure, but on “the totality of the
circumstances” facing the officers. 471 U.S. 1, 9 (1985). And qualified immunity
cases, both from the Supreme Court and our court, routinely consider the
background facts that shaped an officer’s confrontation with a suspect in order
to evaluate the officer’s ultimate use of force. 3
       The district court’s sole contrary authority was our statement in
Rockwell v. Brown, 664 F.3d 985, 991 (5th Cir. 2011), that the excessive force
inquiry “is confined to whether the [officer or another person] was in danger at
the moment of the threat.” But the district court overread Rockwell. We made
that statement in Rockwell to reject the notion that officers’ negligence before




       3  See, e.g., Mullenix v. Luna, 136 S. Ct. 305, 306 (2015) (assessing officer’s shooting of
suspect during car chase beginning with events preceding the “18-minute chase”); Plumhoff
v. Rickard, 572 U.S. 765, 768–70 (2014) (assessing officer’s shooting of suspects in Memphis,
Tennessee after lengthy car chase beginning with traffic stop in “West Memphis, Arkansas”);
Brosseau v. Haugen, 543 U.S. 194, 195 (2004) (evaluating officer’s shooting of fleeing suspect
beginning with events “[o]n the day before the fracas”); Colston, 130 F.3d at 100 (determining
officer’s failure to warn was not objectively unreasonable “[i]n light of the totality of the
circumstances facing [the officer]”) (citing Garner, 471 U.S. at 10).


                                               71
                             No. 14-10228 c/w No. 15-10045

a confrontation determines whether they properly used deadly force during the
confrontation. See id. at 992–93 (rejecting argument that “circumstances
surrounding a forced entry” bear on “the reasonableness of the officers’ use of
deadly force”). The cases Rockwell cited say that plainly. See, e.g., Fraire v. City
of Arlington, 957 F.2d 1268, 1276 (5th Cir. 1992) (“[R]egardless of what had
transpired up until the shooting itself, [the suspect’s] movements gave the
officer reason to believe, at that moment, that there was a threat of physical
harm.”). 4 And the key case Rockwell quoted for the “moment-of-the-threat”
point recognized that pre-confrontation events could “set the stage for what
followed in the field.” Bazan, 246 F.3d at 493.
       By misreading our cases, the district court blinded itself to a rich vein of
facts—facts Cole did not dispute below—that round out the picture of the
officers’ violent encounter with Cole. At a minimum, that error alone requires
reversing the denial of summary judgment and remanding for reconsideration
of the officers’ actions in light of all relevant undisputed facts. See, e.g., White
v. Balderama, 153 F.3d 237, 242 (5th Cir. 1998) (concluding “limited remand”
was appropriate given “lack of specificity in . . . district court’s order denying
summary judgment on the basis of qualified immunity”).
       Second, the undisputed pre-encounter events underscore why, contrary
to the majority’s view, this is far from an “obvious case.” Maj. at 16. An “obvious
case,” the Supreme Court has explained, is one where an officer’s actions are




       4 Our cases continue to apply the Rockwell “moment-of-the-threat” principle in this
way. See, e.g., Shepherd v. City of Shreveport, 920 F.3d 278 (5th Cir. 2019) (explaining that,
because the excessive force inquiry is “confined to whether the officer was in danger at the
moment of the threat[,] . . . [t]herefore, any of the officers’ actions leading up to the shooting
are not relevant”) (emphasis added) (internal quotes and citation omitted); Harris v. Serpas,
745 F.3d 767, 772–73 (5th Cir. 2014) (same) (discussing Rockwell).


                                               72
                         No. 14-10228 c/w No. 15-10045

plainly unlawful under a generalized legal test, even if those actions do not
contravene a “body of relevant case law.” Brosseau, 543 U.S. at 199 (citing Hope
v. Pelzer, 536 U.S. 730, 738 (2002)); see also, e.g., White v. Pauly, 137 S. Ct. 548,
552 (2017) (an “obvious case” means that “in the light of pre-existing law the
unlawfulness [of the officer’s actions] must be apparent”) (citing Anderson v.
Creighton, 483 U.S. 635, 640 (1987)) (cleaned up). As I understand the majority
opinion, it believes this is an obvious case because a jury could find that
(1) Cole “posed no threat” to the officers; (2) the officers fired “without
warning”; and (3) the officers had “time and opportunity” to warn Cole, but did
not. Maj. at 15. According to the majority, this scenario would plainly violate
Garner’s generalized test that an officer may not use deadly force to apprehend
a suspect who “poses no immediate threat to the officer,” unless he warns the
suspect “where feasible.” Id. (quoting Garner, 471 U.S. at 11–12).
      Judge Jones’ dissent shows that, even resolving all disputed facts in
Cole’s favor, the officers did not “obviously” violate Garner’s generalized test
during the immediate shooting—that is, when in the space of five seconds at
most, the officers met Cole at a distance of 10–20 feet as he backed out of the
woods, still armed, and began to turn. Jones Dissent at 11–12. But if we include
the undisputed facts leading up to the shooting, the notion that this is an
“obvious case” crumbles. To believe that, we would have to blind ourselves to
the facts that (1) the officers were searching for an irate, distraught suspect;
(2) who was wandering through the woods armed with a loaded semi-automatic
handgun; (3) who had refused police demands to turn over his weapon; (4) who
had just that morning deposited a cache of weapons and ammunition at his
friend’s house; and (5) who had threatened to “shoot anyone who came near
him.” Those were the “totality of the circumstances” facing the officers, Colston,
130 F.3d at 100, and they were not disputed by Cole or the district court. Given


                                         73
                        No. 14-10228 c/w No. 15-10045

those circumstances, the officers might have taken any number of actions when
they met Cole in the woods that morning—they might have warned him, or
shot him, or shot in the air, or retreated, or remained frozen in place to see
what he would do. But to say it is “obvious” what they should have done is to
denude the concept of an “obvious case” of any meaning.
      Once stripped of the conceit that this is an “obvious case,” the majority
has nothing left to justify its holding. The Supreme Court has bluntly told us
that, outside the “obvious case” scenario, “Garner . . . do[es] not by [itself]
create clearly established law[.]” White v. Pauly, 137 S. Ct. at 552. And, of
course, the majority does not try to claim that the facts of Garner are anything
like this case. In Garner, a police officer shot a fleeing, unarmed burglar in the
back of the head. The officer admitted he did not even suspect the burglar was
armed. See 471 U.S. at 3 (noting the officer “saw no sign of a weapon” at the
time he shot and, afterwards, admitted “[he] was ‘reasonably sure’ and ‘figured’
that [the suspect] was unarmed”). Apples and oranges does not capture the
chasm between that case and this one.
      The majority does claim that our 1996 decision in Baker v. Putnal,
“clearly established” that the officers’ conduct here was unlawful. Maj. at 16
(citing 75 F.3d 190, 193 (5th Cir. 1996)). That is mistaken. In Baker, Officer
Putnal was patrolling a crowded beach area when gunfire erupted. Id.
Witnesses directed Putnal “toward a red car which they said contained the
shooters.” Id. He approached that car, but then saw two people sitting in
another vehicle, a truck. Id. One of the truck’s passengers, Wendell Baker,
“turned in Putnal’s direction . . . [and] Putnal shot and killed [him].” Id. While
a pistol was recovered from the truck, the plaintiffs denied Baker “was holding
a pistol” when shot. Id. at 196. In other words, a jury could have found Baker
was not holding a gun when Putnal killed him.


                                       74
                        No. 14-10228 c/w No. 15-10045

      It is not hard to grasp the key difference between Baker and this case.
When shot, Baker was possibly not even holding a gun. When shot, Cole was
undisputedly holding a gun. Imagine this conversation between a police officer
and the police department’s lawyer:

  OFFICER:      I heard the Fifth Circuit just decided this Baker case. What
                does it tell me I should or shouldn’t do in the field?
  LAWYER:       Well, Baker says you lose qualified immunity if you shoot
                someone sitting in a car doing nothing more threatening
                than just turning in your direction. In other words, someone
                you don’t even see holding a weapon.
  OFFICER:      Makes sense. But tell me this. What if the person I approach
                is holding a gun?
  LAWYER:       Well, Baker doesn’t speak clearly to that situation. I mean,
                the jury in Baker could have found the guy didn’t even have
                a gun in his hand when the officer shot him.

In other words, contrary to the majority’s view, Baker could not have
“established clearly that Cassidy’s and Hunter’s conduct . . . was unlawful”
when they shot Cole as he emerged from the woods with his finger on the
trigger of a loaded gun. Maj. at 16. To guide officers in the field, a controlling
precedent must be “sufficiently clear that every reasonable [officer] would have
understood that what he is doing violates” the Constitution. Mullenix, 136 S.
Ct. at 308 (cleaned up). Baker does not come close.
      The officers deserve qualified immunity on the excessive force claims. I
respectfully dissent.




                                       75